       Case 3:18-cv-03521-RS Document 112 Filed 06/30/21 Page 1 of 67



 1   ANTHONY L. FRANÇOIS, No. 184100
     afrancois@pacificlegal.org
 2   CHARLES T. YATES, No. 327704
     cyates@pacificlegal.org
 3   Pacific Legal Foundation
     930 G Street
 4   Sacramento, California 95814
     Telephone: (916) 419-7111
 5   Facsimile: (916) 419-7747
 6   Attorneys for Defendant-Intervenors
     Chantell and Michael Sackett
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                            FOR THE NORTHERN DISTRICT OF CALIFORNIA
10

11
      WATERKEEPER ALLIANCE, INC., et al.,                              No. 3:18-cv-03521-RS
12
                                                Plaintiffs,             ANSWER OF
13                                                                DEFENDANT-INTERVENORS
              v.                                                      CHANTELL AND
14                                                                   MICHAEL SACKETT
      ANDREW R. WHEELER, as Administrator of
15    the U.S. Environmental Protection Agency, et al.,       Judge:   The Hon. Richard Seeborg
16                                            Defendants,     Action Filed:      June 13, 2018
                                                              Amended Complaint: Dec. 23, 2020
17    CHANTELL SACKETT; MICHAEL SACKETT
18                                  Defendant-Intervenors.
19

20

21

22

23

24

25

26

27

28

     Answer of Chantell and Michael Sackett             1
     No. 3:18-cv-03521-RS
       Case 3:18-cv-03521-RS Document 112 Filed 06/30/21 Page 2 of 67



 1           For their answer to the amended complaint of Waterkeeper Alliance, Inc., Humboldt
 2   Baykeeper, Lake Worth Waterkeeper, Missouri Confluence Waterkeeper, Monterrey Coastkeeper,
 3   Rio Grande Waterkeeper, Russian Riverkeeper, Snake River Waterkeeper, Inc., Sound Rivers, Inc.,
 4   Upper Missouri Waterkeeper, Inc., Turtle Island Restoration Network, WildEarth Guardians, and
 5   Ecological Rights Foundation (“Plaintiffs”), Defendant-Intervenors Chantell Sackett and Michael
 6   Sackett (“the Sacketts”) admit, deny, and allege as follows:
 7                                            INTRODUCTION
 8           1.      The allegations in paragraph 1 constitute statements of opinion, conclusions of law,
 9   Plaintiffs’ characterization of the Clean Water Act, and Plaintiffs’ characterization of several
10   publicly available legal opinions, to which no answer is required; to the extent they may be deemed
11   allegations of fact, they are denied.
12           2.      The allegations in paragraph 2 constitute conclusions of law and statements of
13   opinion, to which no answer is required; to the extent they may be deemed allegations of fact, they
14   are denied.
15           3.      The Sacketts admit the allegations in the first sentence of paragraph 3 to the extent
16   that Plaintiffs challenge three final rules issues by the United States Environmental Protection
17   Agency (EPA) and the United States Army Corps of Engineers (Army) (together “the Agencies”),
18   and defining the statutory phrase “waters of the United States.” The remaining allegations in
19   paragraph 3 constitute conclusions of law and Plaintiffs’ characterization of former regulatory
20   definitions of “waters of the United States,” to which no answer is required; to the extent they may
21   be deemed allegations of fact, they are denied. Any allegations contrary to the plain language and
22   meaning of these former regulatory definitions are further denied.
23           4.      The allegations in paragraph 4 constitute conclusions of law and statements of
24   opinion, to which no answer is required; to the extent they may be deemed allegations of fact, they
25   are denied.
26           5.      The allegations in paragraph 5 constitute conclusions of law and statements of
27   opinion, to which no answer is required; to the extent they may be deemed allegations of fact, they
28   are denied.

     Answer of Chantell and Michael Sackett             2
     No. 3:18-cv-03521-RS
       Case 3:18-cv-03521-RS Document 112 Filed 06/30/21 Page 3 of 67



 1           6.      The allegations in paragraph 6 constitute conclusions of law and statements of
 2   opinion, to which no answer is required; to the extent they may be deemed allegations of fact, they
 3   are denied.
 4           7.      The allegations in paragraph 7 purport to characterize Clean Water Rule: Definition
 5   of “Waters of the United States,” 80 Fed. Reg. 37,054 (Jun. 29, 2015) (the “2015 Rule”), which
 6   speaks for itself and is the best evidence of its contents. Any allegations contrary to the plain
 7   language and meaning of this document are denied. The allegations in paragraph 7 also contain
 8   conclusions of law, to which no answer is required; to the extent they may be deemed allegations
 9   of fact, they are denied.
10           8.      The allegations in paragraph 8 purport to characterize Definition of “Waters of the
11   United States”—Recodification of Pre-Existing Rules, 84 Fed. Reg. 56,626 (Oct. 22, 2019) (the
12   “Repeal and Recodify Rule”) and Definition of “Waters of the United States”—Recodification of
13   Pre-Existing Rules, 82 Fed. Reg. 34,899 (Jul. 27, 2017) (the “Proposed Repeal and Recodify
14   Rule”), which speak for themselves and are the best evidence of their contents. Any allegations
15   contrary to the plain language and meaning of these documents are denied. The allegations in
16   paragraph 8 also contain conclusions of law and statements of opinion, to which no answer is
17   required; to the extent they may be deemed allegations of fact, they are denied.
18           9.      The allegations in paragraph 9 purport to characterize Navigable Waters Protection
19   Rule: Definition of “Waters of the United States,” 85 Fed. Reg. 22,250 (April 21, 2020) (the
20   “Navigable Waters Protection Rule”), which speaks for itself and is the best evidence of its
21   contents. Any allegations contrary to the plain language and meaning of this document are denied.
22   The allegations in paragraph 9 also contain conclusions of law and statements of opinion, to which
23   no answer is required; to the extent they may be deemed allegations of fact, they are denied.
24           10.     The allegations in paragraph 10 purport to characterize the Navigable Waters
25   Protection Rule and U.S. Envtl. Prot. Agency, The Navigable Waters Protection Rule—Public
26   Comment Summary Document (Response to Comments), Fed. Doc. No. EPA-HQ-OW-2018-
27   0149-11574 (Apr. 21, 2020) (“Navigable Waters Protection Rule⸺Response to Comments”),
28   which speak for themselves and are the best evidence of their contents. Any allegations contrary to

     Answer of Chantell and Michael Sackett            3
     No. 3:18-cv-03521-RS
       Case 3:18-cv-03521-RS Document 112 Filed 06/30/21 Page 4 of 67



 1   the plain language and meaning of these documents are denied. The allegations in paragraph 10
 2   also constitute conclusions of law, to which no answer is required; to the extent they may be deemed
 3   allegations of fact, they are denied.
 4           11.     The allegations in paragraph 11 purport to characterize the Navigable Waters
 5   Protection Rule and Navigable Waters Protection Rule – Response to Comments, which speak for
 6   themselves and are the best evidence of their contents. Any allegations contrary to the plain
 7   language and meaning of these documents are denied. The allegations in paragraph 11 also
 8   constitute conclusions of law, to which no answer is required; to the extent they may be deemed
 9   allegations of fact, they are denied.
10           12.     The allegations in paragraph 12 constitute conclusions of law to which no answer is
11   required; to the extent they may be deemed allegations of fact, they are denied.
12           13.     The Sacketts admit the allegations in paragraph 13 to the extent that Plaintiffs
13   challenge three final rules issues by the Agencies. To the extent the allegations in paragraph 13
14   allege violations of the named federal statutes, these allegations constitute conclusions of law to
15   which no answer is required; to the extent they may be deemed allegations of fact, they are denied.
16           14.     The allegations in paragraph 14 constitute Plaintiffs’ characterization of their claim
17   for relief, which requires no response. To the extent that a response may be deemed required, the
18   Sacketts deny that Plaintiffs are entitled to the relief requested or to any relief whatsoever.
19           15.     The allegations in paragraph 15 constitute Plaintiffs’ characterization of their claim
20   for relief, which requires no response. To the extent that a response may be deemed required, the
21   Sacketts deny that Plaintiffs are entitled to the relief requested or to any relief whatsoever.
22           16.     The allegations in paragraph 16 constitute Plaintiffs’ characterization of their claim
23   for relief, which requires no response. To the extent that a response may be deemed required, the
24   Sacketts deny that Plaintiffs are entitled to the relief requested or to any relief whatsoever.
25                                             JURISDICTION
26           17.     The allegations in paragraph 17 constitute conclusions of law to which no answer is
27   required; to the extent they may be deemed allegations of fact, they are denied.
28           18.     The allegations in the first sentence of paragraph 18 constitute conclusions of law

     Answer of Chantell and Michael Sackett              4
     No. 3:18-cv-03521-RS
           Case 3:18-cv-03521-RS Document 112 Filed 06/30/21 Page 5 of 67



 1   to which no answer is required; to the extent they may be deemed allegations of fact, they are
 2   denied. The Sacketts lack information sufficient to form a belief as to the truth of the remaining
 3   allegations in paragraph 18, and on that basis deny the same.
 4             19.   The allegations in paragraph 19 constitute conclusions of law to which no answer is
 5   required; to the extent they may be deemed allegations of fact, they are denied.
 6             20.   The allegations in the first, second, third, fourth, fifth, and seventh sentences of
 7   paragraph 20 constitute conclusions of law and statements of opinion to which no answer is
 8   required; to the extent they may be deemed allegations of fact, they are denied. The Sacketts lack
 9   information sufficient to form a belief as to the truth of the allegations in the sixth sentence of
10   paragraph 20, and on that basis deny the same.
11                                                 VENUE
12             21.   The allegations in paragraph 21 constitute conclusions of law to which no answer is
13   required; to the extent they may be deemed allegations of fact, they are denied.
14                                    INTRADISTRICT ASSIGNMENT
15             22.   The allegations in paragraph 22 constitute conclusions of law to which no answer is
16   required; to the extent they may be deemed allegations of fact, they are denied.
17                                            THE PARTIES
18             23.   The Sacketts lack information sufficient to form a belief as to the truth of the
19   allegations in paragraph 23, and on that basis deny the same.
20             24.   The Sacketts lack information sufficient to form a belief as to the truth of the
21   allegations in paragraph 24, and on that basis deny the same.
22             25.   The Sacketts lack information sufficient to form a belief as to the truth of the
23   allegations in paragraph 25, and on that basis deny the same.
24             26.   The Sacketts lack information sufficient to form a belief as to the truth of the
25   allegations in paragraph 26, and on that basis deny the same.
26             27.   The Sacketts lack information sufficient to form a belief as to the truth of the
27   allegations in paragraph 27, and on that basis deny the same.
28   ///

     Answer of Chantell and Michael Sackett            5
     No. 3:18-cv-03521-RS
       Case 3:18-cv-03521-RS Document 112 Filed 06/30/21 Page 6 of 67



 1           28.     The Sacketts lack information sufficient to form a belief as to the truth of the
 2   allegations in paragraph 28, and on that basis deny the same.
 3           29.     The Sacketts lack information sufficient to form a belief as to the truth of the
 4   allegations in paragraph 29, and on that basis deny the same.
 5           30.     The Sacketts lack information sufficient to form a belief as to the truth of the
 6   allegations in paragraph 30, and on that basis deny the same.
 7           31.     The Sacketts lack information sufficient to form a belief as to the truth of the
 8   allegations in paragraph 31, and on that basis deny the same. The allegations in paragraph 31 also
 9   contain conclusions of law to which no answer is required.
10           32.     The Sacketts lack information sufficient to form a belief as to the truth of the
11   allegations in paragraph 32, and on that basis deny the same.
12           33.     The Sacketts lack information sufficient to form a belief as to the truth of the
13   allegations in paragraph 33, and on that basis deny the same.
14           34.     The Sacketts lack information sufficient to form a belief as to the truth of the
15   allegations in paragraph 34, and on that basis deny the same.
16           35.     The Sacketts lack information sufficient to form a belief as to the truth of the
17   allegations in paragraph 35, and on that basis deny the same.
18           36.     The Sacketts lack information sufficient to form a belief as to the truth of the
19   allegations in paragraph 36, and on that basis deny the same.
20           37.     The Sacketts lack information sufficient to form a belief as to the truth of the
21   allegations in paragraph 37, and on that basis deny the same.
22           38.     The Sacketts lack information sufficient to form a belief as to the truth of the
23   allegations in paragraph 38, and on that basis deny the same. The allegations in paragraph 38 also
24   contain conclusions of law to which no answer is required.
25           39.     The Sacketts admit the allegations in paragraph 39 to the extent that EPA and the
26   Army are agencies of the United States Government that implement the Clean Water Act and that
27   promulgated the 2015 Rule, the Repeal and Recodify Rule, and the Navigable Waters Protection
28   Rule.

     Answer of Chantell and Michael Sackett           6
     No. 3:18-cv-03521-RS
          Case 3:18-cv-03521-RS Document 112 Filed 06/30/21 Page 7 of 67



 1            40.    The Sacketts admit that Andrew Wheeler signed the Navigable Waters Protection
 2   Rule and the Repeal and Recodify Rule while serving as Administrator of EPA, but aver that
 3   Michael Regan is the current Administrator of EPA.
 4            41.    The Sacketts admit that Rickey Dale James signed the Navigable Waters Protection
 5   Rule and the Repeal and Recodify Rule, Ryan A. Fisher signed the Delay Rule, and Jo-Ellen Darcy
 6   signed the 2015 Rule, but aver that Jaime Pinkham is the current Acting Assistant Secretary of the
 7   Army for Civil Works.
 8                                            LEGAL BACKGROUND
 9   I.       Overview of the CWA
10            42.    The allegations in paragraph 42 purport to characterize the Clean Water Act, which
11   speaks for itself and is the best evidence of its contents. Any allegations contrary to the plain
12   language and meaning of the Act are denied.
13            43.    The allegations in paragraph 43 purport to characterize the Clean Water Act, its
14   legislative history, and the publicly available legal opinion in City of Milwaukee v. Ill. & Mich.,
15   451 U.S. 304, 318 (1981), which speak for themselves and are the best evidence of their contents.
16   Any allegations contrary to the plain language and meaning of these documents are denied.
17            44.    The allegations in paragraph 44 purport to characterize the Clean Water Act and the
18   publicly available legal opinion in S.D. Warren Co. v. Maine Bd. of Envtl. Prot., 547 U.S. 370, 385
19   (2006), which speak for themselves and are the best evidence of their contents. Any allegations
20   contrary to the plain language and meaning of these documents are denied.
21            45.    The allegations in paragraph 45 purport to characterize the Clean Water Act and the
22   publicly available legal opinion in New York v. United States, 505 U.S. 144, 167 (1992), which
23   speak for themselves and are the best evidence of their contents. Any allegations contrary to the
24   plain language and meaning of these documents are denied.
25            46.    The allegations in paragraph 46 purport to characterize the Clean Water Act, which
26   speaks for itself and is the best evidence of its contents. Any allegations contrary to the plain
27   language and meaning of the Act are denied.
28            47.    The allegations in paragraph 47 purport to characterize the Clean Water Act, which

     Answer of Chantell and Michael Sackett            7
     No. 3:18-cv-03521-RS
       Case 3:18-cv-03521-RS Document 112 Filed 06/30/21 Page 8 of 67



 1   speaks for itself and is the best evidence of its contents. Any allegations contrary to the plain
 2   language and meaning of the Act are denied.
 3           48.     The allegations in paragraph 48 constitute conclusions of law and selective
 4   quotations from publicly available legal opinions, to which no answer is required; to the extent they
 5   may be deemed allegations of fact, they are denied.
 6   II.     Regulatory Definition of “Waters of the United States”
 7           49.     The allegations in paragraph 49 constitute conclusions of law and Plaintiffs’
 8   characterization of the Clean Water Act, to which no answer is required; to the extent they may be
 9   deemed allegations of fact, they are denied.
10           50.     The allegations in paragraph 50 purport to characterize 40 C.F.R. § 122.2 (2015);
11   33 C.F.R. § 328.3 (2015) (the “1970s Regulatory Definition”), which speaks for itself and is the
12   best evidence of its contents. Any allegations contrary to the plain language and meaning of this
13   document are denied.
14           51.     The allegations in the first sentence of paragraph 51 purport to characterize 42 Fed.
15   Reg. 37,128 (Jul. 19, 1977), which speaks for itself and is the best evidence of its contents. Any
16   allegations contrary to the plain language and meaning of this document are denied. The allegations
17   in the second sentence of paragraph 51 constitute conclusions of law to which no answer is required;
18   to the extent they may be deemed allegations of fact, they are denied.
19           52.     The allegations in paragraph 52 constitute conclusions of law and statements of
20   opinion, to which no answer is required; to the extent they may be deemed allegations of fact, they
21   are denied. The allegations in paragraph 52 also purport to characterize the 2015 Rule, which speaks
22   for itself and is the best evidence of its contents. Any allegations contrary to the plain language and
23   meaning of this document are denied.
24           53.     The allegations in paragraph 53 constitute conclusions of law and statements of
25   opinion, to which no answer is required; to the extent they may be deemed allegations of fact, they
26   are denied. The allegations in paragraph 53 also purport to characterize the Repeal and Recodify
27   Rule, which speaks for itself and is the best evidence of its contents. Any allegations contrary to
28   the plain language and meaning of this document are denied.

     Answer of Chantell and Michael Sackett             8
     No. 3:18-cv-03521-RS
       Case 3:18-cv-03521-RS Document 112 Filed 06/30/21 Page 9 of 67



 1           54.     The allegations in paragraph 54 constitute conclusions of law and statements of
 2   opinion, to which no answer is required; to the extent they may be deemed allegations of fact, they
 3   are denied. The allegations in paragraph 54 also purport to characterize the Navigable Waters
 4   Protection Rule, which speaks for itself and is the best evidence of its contents. Any allegations
 5   contrary to the plain language and meaning of this document are denied.
 6           55.     The allegations in paragraph 55 constitute conclusions of law to which no answer is
 7   required; to the extent they may be deemed allegations of fact, they are denied.
 8   III.    The CWA’s Permit Exclusion for Farming Activities
 9           56.     The allegations in paragraph 56 purport to characterize 33 U.S.C. § 1344(f)(1),
10   which speaks for itself and is the best evidence of its contents. Any allegations contrary to the plain
11   language and meaning of this provision are denied.
12           57.     The allegations in paragraph 57 purport to characterize 33 U.S.C. § 1344(f)(2),
13   which speaks for itself and is the best evidence of its contents. Any allegations contrary to the plain
14   language and meaning of this provision are denied.
15           58.     The allegations in paragraph 58 constitute conclusions of law to which no answer is
16   required; to the extent they may be deemed allegations of fact, they are denied. The allegations in
17   paragraph 58 also purport to characterize the Clean Water Act, which speaks for itself and is the
18   best evidence of its contents. Any allegations contrary to the plain language and meaning of the
19   Act are further denied.
20           59.     The allegations in paragraph 59 constitute conclusions of law to which no answer is
21   required; to the extent they may be deemed allegations of fact, they are denied. The allegations in
22   paragraph 59 also purport to characterize the Clean Water Act and its legislative history, which
23   speak for themselves and are the best evidence of its contents. Any allegations contrary to the plain
24   language and meaning of these documents are further denied.
25           60.     The allegations in paragraph 60 constitute conclusions of law to which no answer is
26   required; to the extent they may be deemed allegations of fact, they are denied.
27   IV.     Overview of NEPA
28           61.     The allegations in paragraph 61 purport to characterize the National Environmental

     Answer of Chantell and Michael Sackett             9
     No. 3:18-cv-03521-RS
      Case 3:18-cv-03521-RS Document 112 Filed 06/30/21 Page 10 of 67



 1   Policy Act, which speaks for itself and is the best evidence of its contents. Any allegations contrary
 2   to the plain language and meaning of NEPA are denied.
 3           62.     The allegations in paragraph 62 purport to characterize the regulations at 40 C.F.R.
 4   § 1500.1(b)–(c) and 33 C.F.R. part 230, which speak for themselves and are the best evidence of
 5   their contents. Any allegations contrary to the plain language and meaning of these regulatory
 6   provisions are denied.
 7           63.     The allegations in paragraph 63 purport to characterize 42 U.S.C. § 4332(C) and 40
 8   C.F.R. §§ 1502.10 and 1508.18, which speak for themselves and are the best evidence of their
 9   contents. Any allegations contrary to the plain language and meaning of these provisions are denied.
10           64.     The allegations in paragraph 64 purport to characterize 40 C.F.R. § 1508.27, which
11   speaks for itself and is the best evidence of its contents. Any allegations contrary to the plain
12   language and meaning of this provision are denied.
13           65.     The allegations in paragraph 65 purport to characterize 40 C.F.R. § 1508.9 and 33
14   C.F.R. § 230.10, which speak for themselves and are the best evidence of their contents. Any
15   allegations contrary to the plain language and meaning of these provisions are denied.
16           66.     The allegations in paragraph 66 constitute conclusions of law and selective
17   quotations from the publicly available legal opinion in Save the Yaak Comm. v. Block, 840 F.2d
18   714, 717 (9th Cir. 1988), to which no answer is required; to the extent they may be deemed
19   allegations of fact, they are denied.
20           67.     The allegations in paragraph 67 constitute conclusions of law, statements of opinion,
21   and Plaintiffs’ characterization of 40 C.F.R. § 1500.1(b), to which no answer is required; to the
22   extent they may be deemed allegations of fact, they are denied.
23           68.     The allegations in paragraph 68 constitute conclusions of law and Plaintiffs’
24   characterization of 33 U.S.C. § 1371(c), to which no answer is required; to the extent they may be
25   deemed allegations of fact, they are denied.
26   V.      Overview of the ESA
27           69.     The allegations in paragraph 69 purport to characterize the Endangered Species Act
28   and the publicly available legal opinion in TVA v. Hill, 437 U.S. 153 (1978), which speak for

     Answer of Chantell and Michael Sackett            10
     No. 3:18-cv-03521-RS
      Case 3:18-cv-03521-RS Document 112 Filed 06/30/21 Page 11 of 67



 1   themselves and are the best evidence of their contents. Any allegations contrary to the plain
 2   language and meaning of these documents are denied.
 3           70.     The allegations in paragraph 70 purport to characterize the Endangered Species Act,
 4   which speaks for itself and is the best evidence of its contents. Any allegations contrary to the plain
 5   language and meaning of the ESA are denied.
 6           71.     The allegations in paragraph 71 purport to characterize the Endangered Species Act,
 7   which speaks for itself and is the best evidence of its contents. Any allegations contrary to the plain
 8   language and meaning of the ESA are denied.
 9           72.     The allegations in paragraph 72 purport to characterize the Endangered Species Act,
10   50 C.F.R. §§ 402.02 and 402.14, and the publicly available legal opinion in Pac. Rivers Council v.
11   Thomas, 30 F.3d 1050, 1054–55 (9th Cir. 1985), which speak for themselves and are the best
12   evidence of their contents. Any allegations contrary to the plain language and meaning of these
13   documents are denied. The allegations in paragraph 72 also contain conclusions of law to which no
14   answer is required; to the extent they may be deemed allegations of fact, they are denied.
15           73.     The allegations in paragraph 73 purport to characterize 16 U.S.C. § 1536(c)(1) and
16   50 C.F.R. §§ 402.12, which speak for themselves and are the best evidence of their contents. Any
17   allegations contrary to the plain language and meaning of these provisions are denied.
18           74.     The allegations in paragraph 73 purport to characterize 16 U.S.C. § 1536 and 50
19   C.F.R. §§ 402.13(a), 402.14(b)(1), which speak for themselves and are the best evidence of their
20   contents. Any allegations contrary to the plain language and meaning of these provisions are denied.
21   The allegations in paragraph 74 also contain conclusions of law to which no answer is required; to
22   the extent they may be deemed allegations of fact, they are denied.
23           75.     The allegations in paragraph 75 purport to characterize 16 U.S.C. § 1536(a)(2) and
24   50 C.F.R. §§ 402.14(h), 402.14(g)(3), which speak for themselves and are the best evidence of their
25   contents. Any allegations contrary to the plain language and meaning of these provisions are denied.
26           76.      The allegations in paragraph 76 purport to characterize 16 U.S.C. § 1536(b)(3)(A)
27   and 50 C.F.R. § 402.14(h)–(i), which speak for themselves and are the best evidence of their
28   contents. Any allegations contrary to the plain language and meaning of these provisions are denied.

     Answer of Chantell and Michael Sackett             11
     No. 3:18-cv-03521-RS
      Case 3:18-cv-03521-RS Document 112 Filed 06/30/21 Page 12 of 67



 1           77.     The allegations in the final sentence of paragraph 77 constitute conclusions of law
 2   and statements of opinion, to which no answer is required; to the extent they may be deemed
 3   allegations of fact, they are denied. The remaining allegations in paragraph 77 purport to
 4   characterize 50 C.F.R. § 402.16, which speaks for itself and is the best evidence of its contents.
 5   Any allegations contrary to the plain language and meaning of this provision are denied.
 6           78.     The allegations in paragraph 78 constitute conclusions of law and Plaintiffs’
 7   characterization of the publicly available legal opinion in Wash. Toxics Coal. v. EPA, 413 F.3d
 8   1024, 1034–35 (9th Cir. 2005), to which no answer is required; to the extent they may be deemed
 9   allegations of fact, they are denied.
10           79.     The allegations in paragraph 79 purport to characterize 16 U.S.C. § 1536(d) and 50
11   C.F.R. § 402.09, which speak for themselves and are the best evidence of their contents. Any
12   allegations contrary to the plain language and meaning of these provisions are denied.
13           80.     The allegations in paragraph 80 constitute conclusions of law and statements of
14   opinion, to which no answer is required; to the extent they may be deemed allegations of fact, they
15   are denied.
16           81.     The allegations in paragraph 81 constitute conclusions of law and Plaintiffs’
17   characterization of 16 U.S.C. § 1540(g)(1)(A), to which no answer is required; to the extent they
18   may be deemed allegations of fact, they are denied.
19           82.     The allegations in paragraph 82 constitute conclusions of law, to which no answer
20   is required; to the extent they may be deemed allegations of fact, they are denied.
21           83.     The allegations in paragraph 83 constitute conclusions of law, to which no answer
22   is required; to the extent they may be deemed allegations of fact, they are denied.
23           84.     The allegations in paragraph 84 constitute conclusions of law, to which no answer
24   is required; to the extent they may be deemed allegations of fact, they are denied.
25   VI.     Overview of the APA
26           85.     The allegations in paragraph 85 purport to characterize the Administrative
27   Procedure Act, which speaks for itself and is the best evidence of its contents. Any allegations
28   contrary to the plain language and meaning of the APA are denied.

     Answer of Chantell and Michael Sackett           12
     No. 3:18-cv-03521-RS
          Case 3:18-cv-03521-RS Document 112 Filed 06/30/21 Page 13 of 67



 1            86.      The allegations in paragraph 86 purport to characterize the Administrative
 2   Procedure Act, which speaks for itself and is the best evidence of its contents. Any allegations
 3   contrary to the plain language and meaning of the APA are denied.
 4            87.      The allegations in paragraph 87 purport to characterize the Administrative
 5   Procedure Act, which speaks for itself and is the best evidence of its contents. Any allegations
 6   contrary to the plain language and meaning of the APA are denied.
 7            88.      The allegations in paragraph 88 purport to characterize the Administrative
 8   Procedure Act, which speaks for itself and is the best evidence of its contents. Any allegations
 9   contrary to the plain language and meaning of the APA are denied.
10            89.      The allegations in paragraph 89 purport to characterize the Administrative
11   Procedure Act, which speaks for itself and is the best evidence of its contents. Any allegations
12   contrary to the plain language and meaning of the APA are denied.
13            90.      The allegations in paragraph 90 constitute conclusions of law, to which no answer
14   is required; to the extent they may be deemed allegations of fact, they are denied.
15            91.      The allegations in paragraph 91 constitute conclusions of law, to which no answer
16   is required; to the extent they may be deemed allegations of fact, they are denied.
17            92.      The allegations in paragraph 92 constitute conclusions of law, to which no answer
18   is required; to the extent they may be deemed allegations of fact, they are denied.
19                                        FACTUAL BACKGROUND
20   I.       General Factual Background
21            93.      The allegations in paragraph 93 constitute conclusions of law, statements of opinion,
22   selective quotations from Definition of ‘Waters of the United States’ Under the Clean Water Act,
23   79 Fed. Reg. 21,188–191 (Apr. 21, 2014) (the “Proposed Clean Water Rule”), and selective
24   quotations from the publicly available legal opinion in Cty. Of Milwaukee, 451, U.S. at 310–11,
25   317, to which no answer is required; to the extent they may be deemed allegations of fact, they are
26   denied. Any allegations contrary to the plain language and meaning of the quoted sources are
27   further denied.
28            94.      The allegations in paragraph 94 constitute conclusions of law, statements of opinion,

     Answer of Chantell and Michael Sackett              13
     No. 3:18-cv-03521-RS
      Case 3:18-cv-03521-RS Document 112 Filed 06/30/21 Page 14 of 67



 1   Plaintiffs’ characterization of the objectives of the Clean Water Act, and selective quotations from
 2   U.S. EPA, Office of Research and Development, Connectivity of Streams Wetlands to Downstream
 3   Waters:         A   Review     &     Synthesis    of   the   Scientific    Evidence    (January     2015),
 4   http://cfpub.epa.gov/ncea/cfm/recordisplay.cfm?deid=296414 (the “Connectivity Report”), to
 5   which no answer is required; to the extent they may be deemed allegations of fact, they are denied.
 6   Any allegations contrary to the plain language and meaning of the quoted sources are further
 7   denied.
 8             95.       The allegations in paragraph 95 purport to selectively quote from Letter from
 9   Dr. David T. Allen, Chair, EPA Science Advisory Board, to EPA Administrator Gina McCarthy,
10   Science Advisory Board (SAB) Consideration of the Adequacy of the Scientific and Technical Basis
11   of the EPA’s Proposed Rule titled “Definition of Waters of the United States under the Clean Water
12   Act” (Sept. 30, 2014) (“SAB Report”), which speaks for itself and is the best evidence of its
13   contents. Any allegations contrary to the plain language and meaning of this document are denied.
14             96.       The allegations in the first and final sentences of paragraph 96 constitute conclusions
15   of law and statements of opinion, to which no answer is required; to the extent they may be deemed
16   allegations of fact, they are denied. The Sacketts lack information sufficient to form a belief as to
17   the truth of the remaining allegations in paragraph 96, and on that basis deny the same.
18             97.       The Sacketts lack information sufficient to form a belief as to the truth of the
19   allegations in paragraph 97, and on that basis deny the same.
20   II.       The Clean Water Rule
21             98.       The Sacketts admit that EPA and the Army published the Proposed Clean Water
22   Rule on April 21, 2014.
23             99.       The Sacketts admit the allegations in paragraph 99.
24             100.      The Sacketts admit the allegations in paragraph 100 to the extent that several of the
25   Plaintiffs submitted written comments on the Proposed Clean Water Rule and that these comments
26   can be found at EPA Docket No. EPA-HQ-OW-2011-0880. To the extent the allegations in
27   paragraph 100 incorporate facts underlying these written comments, the Sacketts lack information
28   sufficient to form a belief as to the truth of the allegations in paragraph 100, and on that basis deny

     Answer of Chantell and Michael Sackett                 14
     No. 3:18-cv-03521-RS
      Case 3:18-cv-03521-RS Document 112 Filed 06/30/21 Page 15 of 67



 1   the same. To the extent the allegations in paragraph 100 incorporate legal arguments or opinions
 2   contained in these written comments, the allegations in paragraph 100 constitute conclusions of law
 3   and statements of opinion to which no answer is required; to the extent they may be deemed
 4   allegations of fact, they are denied.
 5            101.     The allegations in paragraph 101 purport to characterize and selectively quote from
 6   Finding of No Significant Impact: Adoption of the Clean Water Rule: Definition of Waters of the
 7   United        States   (May     26,      2015),   http://www2.epa.gov/sites/production/files/2015-05/
 8   documents/finding_of_no_significant_impact_the_clean_water_rule_52715.pdf                    (“CWR
 9   FONSI”), which speaks for itself and is the best evidence of its contents. Any allegations contrary
10   to the plain language and meaning of this document are denied.
11            102.     The allegations in paragraph 102 purport to characterize the 2015 Rule, which
12   speaks for itself and is the best evidence of its contents. Any allegations contrary to the plain
13   language and meaning of the Rule are denied.
14            103.     The allegations in paragraph 103 purport to characterize the 2015 Rule, which
15   speaks for itself and is the best evidence of its contents. Any allegations contrary to the plain
16   language and meaning of the Rule are denied.
17            104.     The allegations in paragraph 104 purport to characterize the 2015 Rule, which
18   speaks for itself and is the best evidence of its contents. Any allegations contrary to the plain
19   language and meaning of the Rule are denied.
20            A.       Tributaries under the Clean Water Rule
21            105.     The allegations in paragraph 105 purport to characterize the 2015 Rule, which
22   speaks for itself and is the best evidence of its contents. Any allegations contrary to the plain
23   language and meaning of the Rule are denied.
24            106.     The allegations in paragraph 106 purport to characterize the 2015 Rule and U.S.
25   EPA and U.S. Dept. of the Army, Technical Support Document for the Clean Water Rule:
26   Definition of Waters of the United States (May 27, 2015) (“TSD”), which speak for themselves and
27   are the best evidence of their contents. Any allegations contrary to the plain language and meaning
28   of these documents are denied.

     Answer of Chantell and Michael Sackett               15
     No. 3:18-cv-03521-RS
       Case 3:18-cv-03521-RS Document 112 Filed 06/30/21 Page 16 of 67



 1           107.    The allegations in the first sentence of paragraph 107 constitute conclusions of law
 2   and statements of opinion, to which no answer is required; to the extent they may be deemed
 3   allegations of fact, they are denied. The remaining allegations in paragraph 107 purport to
 4   characterize and selectively quote from the preamble to the 2015 Rule and the SAB Report, which
 5   speak for themselves and are the best evidence of their contents. Any allegations contrary to the
 6   plain language and meaning of these documents are denied.
 7           108.    The allegations in paragraph 108 constitute conclusions of law, statements of
 8   opinion, and Plaintiffs’ characterization of the TSD, to which no answer is required; to the extent
 9   they may be deemed allegations of fact, they are denied. Any allegations contrary to the plain
10   language and meaning of the TSD are further denied.
11           B.      Ditches and Ephemeral Features under the Clean Water Rule
12           109.    The allegations in paragraph 109 purport to characterize the Proposed Clean Water
13   Rule, which speaks for itself and is the best evidence of its contents. Any allegations contrary to
14   the plain language and meaning of this document are denied.
15           110.    The allegations in paragraph 110 purport to characterize the Proposed Clean Water
16   Rule, which speaks for itself and is the best evidence of its contents. Any allegations contrary to
17   the plain language and meaning of this document are denied.
18           111.    The allegations in paragraph 111 purport to characterize the SAB Report, which
19   speaks for itself and is the best evidence of its contents. Any allegations contrary to the plain
20   language and meaning of this document are denied.
21           112.    The allegations in paragraph 112 purport to characterize the SAB Report;
22   Memorandum from Dr. Amanda D. Rodewald, Chair of the SAB Panel for the Review of the EPA
23   Water Body Connectivity Report, to Dr. David Allen, Chair of the SAB, Comments to the
24   Chartered SAB on the Adequacy of the Scientific and Technical Basis of the Proposed Rule Titled
25   “Definition of ‘Waters of the United States’ Under the Clean Water Act” (Sept. 2, 2014); and
26   Revised Comments by Kurt D. Fausch on the proposed rule “Definition of ‘Waters of the United
27   States’ Under the Clean Water Act;” which speak for themselves and are the best evidence of their
28   ///

     Answer of Chantell and Michael Sackett            16
     No. 3:18-cv-03521-RS
       Case 3:18-cv-03521-RS Document 112 Filed 06/30/21 Page 17 of 67



 1   contents. Any allegations contrary to the plain language and meaning of these documents are
 2   denied.
 3             113.   The allegations in paragraph 113 purport to characterize the 2015 Rule, which
 4   speaks for itself and is the best evidence of its contents. Any allegations contrary to the plain
 5   language and meaning of this document are denied.
 6             114.   The allegations in paragraph 114 purport to characterize the 2015 Rule and its
 7   preamble, which speak for themselves and are the best evidence of their contents. Any allegations
 8   contrary to the plain language and meaning of these documents are denied.
 9             115.   The allegations in paragraph 115 purport to characterize the TSD, and the Proposed
10   Clean Water Rule and its preamble, which speak for themselves and are the best evidence of their
11   contents. Any allegations contrary to the plain language and meaning of these documents are
12   denied.
13             116.   The allegations in paragraph 116 purport to characterize the 2015 Rule and its
14   preamble, which speak for themselves and are the best evidence of their contents. Any allegations
15   contrary to the plain language and meaning of these documents are denied.
16             117.   The allegations in paragraph 117 purport to characterize the TSD, which speaks for
17   itself and is the best evidence of its contents. Any allegations contrary to the plain language and
18   meaning of this document are denied.
19             118.   The allegations in paragraph 118 constitute conclusions of law, statements of
20   opinion, and Plaintiffs’ characterization of the 2015 Rule, to which no answer is required; to the
21   extent they may be deemed allegations of fact, they are denied.
22             119.   The allegations in paragraph 119 constitute conclusions of law, statements of
23   opinion, and Plaintiffs’ characterization of the 2015 Rule, to which no answer is required; to the
24   extent they may be deemed allegations of fact, they are denied.
25             120.   The allegations in paragraph 120 constitute conclusions of law, statements of
26   opinion, and Plaintiffs’ characterization of the 2015 Rule, to which no answer is required; to the
27   extent they may be deemed allegations of fact, they are denied.
28   ///

     Answer of Chantell and Michael Sackett            17
     No. 3:18-cv-03521-RS
      Case 3:18-cv-03521-RS Document 112 Filed 06/30/21 Page 18 of 67



 1             C.     Limits on the Application of the Significant
                      Nexus Test Under the Proposed and Final Clean Water Rules
 2

 3             121.   The allegations in paragraph 121 purport to characterize the 2015 Rule, which

 4   speaks for itself and is the best evidence of its contents. Any allegations contrary to the plain

 5   language and meaning of this document are denied.

 6             122.   The allegations in paragraph 122 purport to characterize the 2015 Rule, which

 7   speaks for itself and is the best evidence of its contents. Any allegations contrary to the plain

 8   language and meaning of this document are denied.

 9             123.   The allegations in paragraph 123 purport to characterize the Proposed Clean Water

10   Rule, which speaks for itself and is the best evidence of its contents. Any allegations contrary to

11   the plain language and meaning of this document are denied.

12             124.   The allegations in paragraph 124 purport to characterize the Proposed Clean Water

13   Rule and its preamble, which speak for themselves and are the best evidence of their contents. Any

14   allegations contrary to the plain language and meaning of these documents are denied.

15             125.   The allegations in paragraph 125 constitute conclusions of law, statements of

16   opinion, and selective quotations from the 2015 Rule and its preamble, to which no answer is

17   required; to the extent they may be deemed allegations of fact, they are denied. Any allegations

18   contrary to the plain language and meaning of the quoted documents are further denied.

19             D.     Adjacent Waters and Normal Farming Activities under the Proposed and
                      Final Clean Water Rule
20

21             126.   The allegations in paragraph 126 constitute conclusions of law and unattributed

22   descriptions of the pre-2015 regulatory scheme, to which no answer is required; to the extent they

23   may be deemed allegations of fact, they are denied.

24             127.   The allegations in paragraph 127 purport to characterize the Proposed Clean Water

25   Rule and the final 2015 Rule, which speak for themselves and are the best evidence of their

26   contents. Any allegations contrary to the plain language and meaning of these documents are

27   denied.

28             128.   The allegations in paragraph 128 purport to characterize the Proposed Clean Water

     Answer of Chantell and Michael Sackett           18
     No. 3:18-cv-03521-RS
      Case 3:18-cv-03521-RS Document 112 Filed 06/30/21 Page 19 of 67



 1   Rule, which speaks for itself and is the best evidence of its contents. Any allegations contrary to
 2   the plain language and meaning of this document are denied.
 3           129.    The allegations in paragraph 129 purport to characterize the preamble to the
 4   Proposed Clean Water Rule, which speaks for itself and is the best evidence of its contents. Any
 5   allegations contrary to the plain language and meaning of this document are denied.
 6           130.    The allegations in paragraph 130 purport to characterize the final 2015 Rule, which
 7   speaks for itself and is the best evidence of its contents. Any allegations contrary to the plain
 8   language and meaning of this document are denied.
 9           131.    The allegations in paragraph 131 purport to characterize and selectively quote from
10   the final 2015 Rule and Memorandum from Lance Wood, Assistant Chief Counsel for
11   Environmental Law and Regulatory Programs, U.S Army Corps of Engineers, to Maj. Gen. John
12   Peabody, Deputy Commanding General for Civil and Emergency Operations, U.S. Army Corps of
13   Engineers, Legal Analysis of Draft Final Rule on Definition of “Waters of the United States”
14   (Apr. 24, 2015) at 5 (“Wood Memorandum”). These documents speak for themselves and are the
15   best evidence of their contents. Any allegations contrary to the plain language and meaning of these
16   documents are denied.
17           132.    The allegations in the first sentence of paragraph 132 purport to characterize the
18   preamble to the 2015 Rule, which speaks for itself and is the best evidence of its contents. Any
19   allegations contrary to the plain language and meaning of this document are denied. The allegations
20   in the second sentence of paragraph 132 purport to characterize Section 404(f) of the Clean Water
21   Act, which speaks for itself and is the best evidence of its contents. Any allegations contrary to the
22   plain language and meaning of this document are denied. The allegations in the second sentence of
23   paragraph 132 also constitute conclusions of law and statements of opinion, to which no answer is
24   required; to the extent they may be deemed allegations of fact, they are denied.
25           133.    The allegations in the second sentence of paragraph 133 purport to characterize the
26   Proposed Clean Water Rule and the Final 2015 Rule, which speak for themselves and are the best
27   evidence of their contents. Any allegations contrary to the plain language and meaning of these
28   documents are denied.

     Answer of Chantell and Michael Sackett            19
     No. 3:18-cv-03521-RS
      Case 3:18-cv-03521-RS Document 112 Filed 06/30/21 Page 20 of 67



 1           134.    The allegations in paragraph 134 purport to characterize the 2015 Rule and its
 2   preamble, which speak for themselves and are the best evidence of their contents. Any allegations
 3   contrary to the plain language and meaning of these documents are denied.
 4           135.    The allegations in paragraph 135 purport to characterize the 2015 Rule and its
 5   preamble, which speak for themselves and are the best evidence of their contents. Any allegations
 6   contrary to the plain language and meaning of these documents are denied.
 7           136.    The allegations in paragraph 136 and footnote 13 constitute vague, unattributed
 8   statements of opinion about the administrative record and Plaintiffs’ characterization of the Wood
 9   Memorandum, to which no answer is required; to the extent they may be deemed allegations of
10   fact, they are denied.
11           137.    The allegations in paragraph 137 constitute statements of opinion and Plaintiffs’
12   characterization of the preamble to the Proposed Clean Water Rule, to which no answer is required;
13   to the extent they may be deemed allegations of fact, they are denied. Any allegations contrary to
14   the plain language and meaning of this publicly available document are further denied.
15           138.    The allegations in paragraph 138 constitute statements of opinion and Plaintiffs’
16   characterization of the preamble to the Proposed Clean Water Rule, to which no answer is required;
17   to the extent they may be deemed allegations of fact, they are denied. Any allegations contrary to
18   the plain language and meaning of this publicly available document are further denied.
19           E.      Waste Treatment Systems Under the Proposed and Final Clean Water Rule
20           139.    The allegations in paragraph 139 purport to characterize 45 Fed. Reg. 33,290
21   (May 19, 1980) and 40 C.F.R. § 122.3 (1980), which speak for themselves and are the best evidence
22   of their contents. Any allegations contrary to the plain language and meaning of these documents
23   are denied.
24           140.    The allegations in paragraph 140 purport to characterize 45 Fed. Reg. 48,620
25   (July 21, 1980), which speaks for itself and is the best evidence of its contents. Any allegations
26   contrary to the plain language and meaning of this document are denied.
27           141.    The allegations in paragraph 141 purport to characterize 45 Fed. Reg. 48,620
28   (July 21, 1980), which speaks for itself and is the best evidence of its contents. Any allegations

     Answer of Chantell and Michael Sackett          20
     No. 3:18-cv-03521-RS
      Case 3:18-cv-03521-RS Document 112 Filed 06/30/21 Page 21 of 67



 1   contrary to the plain language and meaning of this document are denied.
 2           142.    The allegations in paragraph 142 constitute conclusions of law, statements of
 3   opinion, and unattributed assertions about the regulatory history of the Clean Water Act, to which
 4   no answer is required; to the extent they may be deemed allegations of fact, they are denied.
 5           143.    The allegations in paragraph 143 constitute conclusions of law, statements of
 6   opinion, and unattributed assertions about the regulatory history of the Clean Water Act, to which
 7   no answer is required; to the extent they may be deemed allegations of fact, they are denied.
 8           144.    The allegations in paragraph 144 purport to characterize the Proposed Clean Water
 9   Rule and its preamble, which speak for themselves and are the best evidence of their contents. Any
10   allegations contrary to the plain language and meaning of these documents are denied.
11           145.    The allegations in paragraph 145 purport to characterize the 2015 Rule and its
12   preamble, which speak for themselves and are the best evidence of their contents. Any allegations
13   contrary to the plain language and meaning of these documents are denied.
14           146.    The allegations in paragraph 146 purport to characterize the 2015 Rule and its
15   preamble, which speak for themselves and are the best evidence of their contents. Any allegations
16   contrary to the plain language and meaning of these documents are denied.
17           147.    The allegations in paragraph 147 purport to characterize the 2015 Rule and its
18   preamble, which speak for themselves and are the best evidence of their contents. Any allegations
19   contrary to the plain language and meaning of these documents are denied.
20           148.    The allegations in paragraph 148 purport to characterize the 2015 Rule, which
21   speaks for itself and is the best evidence of its contents. Any allegations contrary to the plain
22   language and meaning of this document are denied.
23           149.    The allegations in the first sentence of paragraph 149 purport to characterize the
24   2015 Rule, which speaks for itself and is the best evidence of its contents. Any allegations contrary
25   to the plain language and meaning of this document are denied. The allegations in the second
26   sentence of paragraph 149 constitute conclusions of law and statements of opinion, to which no
27   answer is required; to the extent they may be deemed allegations of fact, they are denied.
28           150.    The allegations in paragraph 150 purport to characterize the 2015 Rule, which

     Answer of Chantell and Michael Sackett            21
     No. 3:18-cv-03521-RS
      Case 3:18-cv-03521-RS Document 112 Filed 06/30/21 Page 22 of 67



 1   speaks for itself and is the best evidence of its contents. Any allegations contrary to the plain
 2   language and meaning of this document are denied. The allegations in the final sentence of
 3   paragraph 150 also constitute conclusions of law and statements of opinion, to which no answer is
 4   required; to the extent they may be deemed allegations of fact, they are further denied.
 5           F.      Abandonment of “Other Waters” Under the Clean Water Rule
 6           151.    The allegations in the first sentence of paragraph 151 purport to characterize the
 7   regulatory scheme in existence prior to the 2015 Rule, which speaks for itself and is the best
 8   evidence of its contents. Any allegations contrary to the plain language and meaning of these
 9   regulations are denied. The allegations in the second sentence of paragraph 151 constitute
10   conclusions of law and statements of opinion, to which no answer is required; to the extent they
11   may be deemed allegations of fact, they are denied.
12           152.    The Sacketts lack information sufficient to form a belief as to the truth of the
13   allegations in paragraph 152, and on that basis deny the same.
14           153.    The allegations in paragraph 153 purport to characterize the Clean Waters Rule and
15   the TSD, which speak for themselves and are the best evidence of their contents. Any allegations
16   contrary to the plain language and meaning of these documents are denied.
17           154.    The allegations in paragraph 154 purport to characterize the 2015 Rule’s
18   administrative record, which speaks for itself and is the best evidence of its contents. Any
19   allegations contrary to the plain language and meaning of the documents in the record are denied.
20           155.    The allegations in paragraph 155 constitute conclusions of law, statements of
21   opinion, and Plaintiffs’ vague characterizations of the 2015 Rule’s administrative record, to which
22   no answer is required; to the extent they may be deemed allegations of fact, they are denied.
23           G.      The Corps’ EA/FONSI for the Clean Water Rule
24           156.    The allegations in paragraph 156 purport to characterize the CWR FONSI, which
25   speaks for itself and is the best evidence of its contents. Any allegations contrary to the plain
26   language and meaning of this document are denied.
27           157.    The allegations in paragraph 157 purport to characterize the CWR FONSI; the Final
28   Environmental Assessment for the 2015 Rule; and U.S. EPA and U.S. Army Corps of Engineers,

     Answer of Chantell and Michael Sackett           22
     No. 3:18-cv-03521-RS
      Case 3:18-cv-03521-RS Document 112 Filed 06/30/21 Page 23 of 67



 1   Economic Analysis of the EPA-Army Clean Water Rule (May 20, 2015) (2015 Rule Economic
 2   Analysis); which speak for themselves and are the best evidence of their contents. Any allegations
 3   contrary to the plain language and meaning of these documents are denied.
 4           158.    The allegations in paragraph 158 constitute conclusions of law, statements of
 5   opinion, and Plaintiffs’ characterization of the Final Environmental Assessment for the 2015 Rule
 6   and the 2015 Rule’s Economic Analysis, to which no answer is required; to the extent they may be
 7   deemed allegations of fact, they are denied. Any allegations contrary to the plain language and
 8   meaning of these documents are further denied.
 9           159.    The allegations in the first sentence of paragraph 159 constitute conclusions of law
10   and statements of opinion, to which no answer is required; to the extent they may be deemed
11   allegations of fact, they are denied. The allegations in the second sentence of paragraph 159 purport
12   to characterize and selectively quote from Memorandum from Maj. Gen. John Peabody, Deputy
13   Commanding General for Civil and Emergency Operations, U.S. Army Corps of Engineers, to Jo-
14   Ellen Darcy, Assistant Secretary of the Army for Civil Works (May 15, 2015), which speaks for
15   itself and is the best evidence of its contents. Any allegations contrary to the plain language and
16   meaning of this document are denied.
17           160.    The allegations in paragraph 160 constitute conclusions of law, statements of
18   opinion, Plaintiffs’ characterization of the 2015 Rule’s preamble, and Plaintiffs’ unattributed
19   characterizations of documents in the 2015 Rule’s administrative record, to which no answer is
20   required; to the extent they may be deemed allegations of fact, they are denied.
21           161.    The allegations in paragraph 161 constitute conclusions of law, statements of
22   opinion, Plaintiffs’ characterization of the 2015 Rule’s Final Environmental Assessment, and
23   selective quotations from the 2015 Rule’s Final Environmental Assessment, to which no answer is
24   required; to the extent they may be deemed allegations of fact, they are denied.
25           H.      The allegations in Subheading II.H. Constitute
26                   Conclusions of Law to Which no Answer Is Required; to
                     the Extent They May be Deemed Allegations of Fact, They are Denied
27

28           162.    The allegations in paragraph 162 purport to characterize the 2015 Rule, which

     Answer of Chantell and Michael Sackett            23
     No. 3:18-cv-03521-RS
       Case 3:18-cv-03521-RS Document 112 Filed 06/30/21 Page 24 of 67



 1   speaks for itself and is the best evidence of its contents. Any allegations contrary to the plain
 2   language and meaning of this document are denied.
 3   III.    The Repeal and Replacement Rules
 4           163.    The allegations in paragraph 163 purport to characterize Exec. Order No. 13,778,
 5   which speaks for itself and is the best evidence of its contents. Any allegations contrary to the plain
 6   language and meaning of this document are denied. The allegations in paragraph 163 also contain
 7   statements of opinion, to which no answer is required; to the extent they may be deemed allegations
 8   of fact, they are denied.
 9           164.    The allegations in paragraph 164 constitute conclusions of law and statements of
10   opinion, to which no answer is required; to the extent they may be deemed allegations of fact, they
11   are denied.
12           165.    The allegations in paragraph 165 purport to characterize Notice of Intention, 82 Fed.
13   Reg. 12,532, which speaks for itself and is the best evidence of its contents. Any allegations
14   contrary to the plain language and meaning of this document are denied.
15           166.    The allegations in paragraph 166 constitute conclusions of law, statements of
16   opinion, and Plaintiffs’ characterizations of certain regulatory actions taken by Defendants, to
17   which no answer is required; to the extent they may be deemed allegations of fact, they are denied.
18           167.    The allegations in paragraph 167 and footnote 16 constitute conclusions of law,
19   statements of opinion, and Plaintiffs’ characterizations of certain regulatory actions taken by
20   Defendants, to which no answer is required; to the extent they may be deemed allegations of fact,
21   they are denied. The allegations in footnote 16 also purport to characterize a number of publicly
22   available documents, which speak for themselves and are the best evidence of their contents. Any
23   allegations contrary to the plain language and meaning of these documents are denied.
24           168.    The allegations in paragraph 168 constitute conclusions of law, statements of
25   opinion, and selective quotations from Letter from Association of Clean Water Agencies to The
26   Honorable Scott Pruitt re: Federalism Process and WOTUS Rule Development (June 19, 2017), to
27   which no answer is required; to the extent they may be deemed allegations of fact, they are denied.
28   ///

     Answer of Chantell and Michael Sackett             24
     No. 3:18-cv-03521-RS
      Case 3:18-cv-03521-RS Document 112 Filed 06/30/21 Page 25 of 67



 1   Any allegations contrary to the plain language and meaning of the quoted document are further
 2   denied.
 3             A.     Step One⸺Repeal the Clean Water Rule
 4             169.   The allegations in paragraph 169 purport to characterize Definition of “Waters of
 5   the United States”⸺Recodification of Existing Rules, 82 Fed. Reg. 34,899 (July 27, 2017) (the
 6   “Proposed Repeal and Recodify Rule”), which speaks for itself and is the best evidence of its
 7   contents. Any allegations contrary to the plain language and meaning of this document are denied.
 8             170.   The allegations in paragraph 170 purport to characterize the Proposed Repeal and
 9   Recodify Rule, which speaks for itself and is the best evidence of its contents. Any allegations
10   contrary to the plain language and meaning of this document are denied.
11             171.   The allegations in paragraph 171 constitute conclusions of law and Plaintiffs’
12   characterization of the Proposed Repeal and Recodify Rule, to which no answer is required; to the
13   extent they may be deemed allegations of fact, they are denied.
14             172.   The allegations in paragraph 172 constitute conclusions of law, statements of
15   opinion, and Plaintiffs’ characterization of the Proposed Repeal and Recodify Rule, to which no
16   answer is required; to the extent they may be deemed allegations of fact, they are denied.
17             173.   The allegations in paragraph 173 constitute statements of opinion, and Plaintiffs’
18   characterization of the Proposed Repeal and Recodify Rule, to which no answer is required; to the
19   extent they may be deemed allegations of fact, they are denied. Any allegations contrary to the
20   plain language and meaning of the Proposed Repeal and Recodify Rule are further denied.
21             174.   The allegations in the first sentence of paragraph 174 purport to characterize
22   Definition of “Waters of the United States”⸺Addition of an Applicability Date to 2015 Clean
23   Water Rule, 83 Fed. Reg. 5,200 (Feb. 6, 2018), which speaks for itself and is the best evidence of
24   its contents. Any allegations contrary to the plain language and meaning of this document are
25   denied. The remaining allegations in paragraph 174 constitute conclusions of law and Plaintiffs’
26   characterization of, and selective quotations from, publicly available legal opinions, to which no
27   answer is required; to the extent they may be deemed allegations of fact, they are denied.
28             175.   The allegations in paragraph 175 constitute conclusions of law and Plaintiffs’

     Answer of Chantell and Michael Sackett            25
     No. 3:18-cv-03521-RS
      Case 3:18-cv-03521-RS Document 112 Filed 06/30/21 Page 26 of 67



 1   characterization of several publicly available legal opinions, to which no answer is required; to the
 2   extent they may be deemed allegations of fact, they are denied.
 3           176.    The allegations in paragraph 176 constitute conclusions of law and Plaintiffs’
 4   characterization of Supplemental Notice of Proposed Rulemaking, Definition of “Waters of the
 5   U.S.”—Recodification of Pre-Existing Rules, 83 Fed. Reg. 32,227 (July 12, 2018) (“Supplemental
 6   Notice”)., to which no answer is required; to the extent they may be deemed allegations of fact,
 7   they are denied. Any allegations contrary to the plain language and meaning of the Supplemental
 8   Notice are further denied.
 9           177.    The allegations in paragraph 177 constitute conclusions of law, statements of
10   opinion, and Plaintiffs’ characterization of the Supplemental Notice, to which no answer is
11   required; to the extent they may be deemed allegations of fact, they are denied.
12           178.    The allegations in paragraph 178 constitute conclusions of law and Plaintiffs’
13   characterization of the Supplemental Notice, to which no answer is required; to the extent they may
14   be deemed allegations of fact, they are denied. Any allegations contrary to the plain language and
15   meaning of the Supplemental Notice are further denied.
16           179.    The allegations in the first three sentences of paragraph 179 purport to characterize
17   Resource and Programmatic Assessment for the Proposed Revised Definition of “Waters of the
18   United States”(“Repeal Rule RPA”), which speaks for itself and is the best evidence of its contents.
19   Any allegations contrary to the plain language and meaning of this document are denied. The
20   allegations in the final sentence of paragraph 179 constitute conclusions of law and statements of
21   opinion, to which no answer is required; to the extent they may be deemed allegations of fact, they
22   are denied.
23           180.    The Sacketts admit the allegations in paragraph 180 to the extent that several of the
24   Plaintiffs submitted written comments on the Proposed Repeal and Recodify Rule and/or the
25   Supplemental Notice, and that these comments can be found at EPA Docket No. EPA-HQ-OW-
26   2017-0203. To the extent the allegations in paragraph 180 incorporate facts underlying these written
27   comments, the Sacketts lack information sufficient to form a belief as to the truth of the allegations
28   in paragraph 180, and on that basis deny the same. To the extent the allegations in paragraph 180

     Answer of Chantell and Michael Sackett            26
     No. 3:18-cv-03521-RS
      Case 3:18-cv-03521-RS Document 112 Filed 06/30/21 Page 27 of 67



 1   incorporate legal arguments or opinions contained in these written comments, the allegations in
 2   paragraph 180 constitute conclusions of law and statements of opinion to which no answer is
 3   required; to the extent they may be deemed allegations of fact, they are denied.
 4           181.    The allegations in paragraph 181 purport to characterize the 2019 Repeal and
 5   Recodify Rule, which speaks for itself and is the best evidence of its contents. Any allegations
 6   contrary to the plain language and meaning of this document are denied.
 7           182.    The allegations in paragraph 182 and footnote 20 purport to characterize and
 8   selectively quote from the 2019 Repeal and Recodify Rule, which speaks for itself and is the best
 9   evidence of its contents. Any allegations contrary to the plain language and meaning of the Rule
10   are denied. The allegations in paragraph 182 and footnote 20 also constitute conclusions of law and
11   statements of opinion, to which no answer is required; to the extent they may be deemed allegations
12   of fact, they are denied.
13                   i.       The Allegations in Subheading
                              III.A.i. Constitute Conclusions of Law,
14                            To Which no Answer Is Required; to the Extent
                              They May Be Deemed Allegations of Fact, They Are Denied
15
             183.    The allegations in paragraph 183 constitute conclusions of law and Plaintiffs’
16
     characterization of the Repeal and Recodify Rule, to which no answer is required; to the extent they
17
     may be deemed allegations of fact, they are denied.
18

19                   ii.      The Allegations in Subheading III.A.ii. Constitute Conclusions
                              of Law, to Which No Answer Is Required; to the Extent
20                            They May Be Deemed Allegations of Fact, They Are Denied
             184.    The allegations in the first two sentences of paragraph 184 purport to characterize
21
     the Repeal and Recodify Rule, which speaks for itself and is the best evidence of its contents. Any
22
     allegations contrary to the plain language and meaning of the Rule are denied. The Sacketts lack
23
     information sufficient to form a belief as to the truth of the allegations in the third sentence of
24
     paragraph 184, and on that basis deny the same. The allegations in the final sentence of paragraph
25
     184 constitute conclusions of law to which no answer is required; to the extent they may be deemed
26
     allegations of fact, they are denied.
27

28           B.      Step Two⸺The Replacement Rule

     Answer of Chantell and Michael Sackett           27
     No. 3:18-cv-03521-RS
      Case 3:18-cv-03521-RS Document 112 Filed 06/30/21 Page 28 of 67



 1             185.   The allegations in paragraph 185 purport to characterize the Proposed Navigable
 2   Waters Protection Rule, which speaks for itself and is the best evidence of its contents. Any
 3   allegations contrary to the plain language and meaning of this document are denied.
 4             186.   The Sacketts admit the allegations in paragraph 186 to the extent that several of the
 5   Plaintiffs submitted written comments on the Preproposal Notice and Proposed Navigable Waters
 6   Protection Rule, and that these comments can be found at EPA Docket Nos. EPA-HQ-OW-2017-
 7   0480 and EPA-HQ-OW-2018-0149. To the extent the allegations in paragraph 186 incorporate
 8   facts underlying these written comments, the Sacketts lack information sufficient to form a belief
 9   as to the truth of the allegations in paragraph 186, and on that basis deny the same. To the extent
10   the allegations in paragraph 186 incorporate legal arguments or opinions contained in these written
11   comments, the allegations in paragraph 186 constitute conclusions of law and statements of opinion
12   to which no answer is required; to the extent they may be deemed allegations of fact, they are
13   denied.
14             187.   The allegations in paragraph 187 purport to characterize and selectively quote from
15   the Proposed Navigable Waters Protection Rule, which speaks for itself and is the best evidence of
16   its contents. Any allegations contrary to the plain language and meaning of this document are
17   denied.
18             188.   The allegations in paragraph 188 purport to characterize and selectively quote from
19   the Proposed Navigable Waters Protection Rule, which speaks for itself and is the best evidence of
20   its contents. Any allegations contrary to the plain language and meaning of this document are
21   denied. The allegations in the final sentence of paragraph 188 also constitute conclusions of law
22   and statements of opinion, to which no answer is required; to the extent they may be deemed
23   allegations of fact, they are denied.
24             189.   The allegations in paragraph 189 purport to characterize and selectively quote from
25   the Clean Water Act, and the Proposed Navigable Waters Protection Rule, which speak for
26   themselves and are the best evidence of their contents. Any allegations contrary to the plain
27   language and meaning of these documents are denied. The allegations in paragraph 189 also contain
28   conclusions of law, to which no answer is required; to the extent they may be deemed allegations

     Answer of Chantell and Michael Sackett             28
     No. 3:18-cv-03521-RS
      Case 3:18-cv-03521-RS Document 112 Filed 06/30/21 Page 29 of 67



 1   of fact, they are denied.
 2           190.    The allegations in paragraph 190 constitute conclusions of law and Plaintiffs’
 3   characterization of the Proposed Navigable Waters Protection Rule, to which no answer is required;
 4   to the extent they may be deemed allegations of fact, they are denied.
 5           191.    The allegations in paragraph 191 constitute conclusions of law, statements of
 6   opinion, and Plaintiffs’ characterization of the Proposed Navigable Waters Protection Rule, to
 7   which no answer is required; to the extent they may be deemed allegations of fact, they are denied.
 8           192.    The allegations in paragraph 192 constitute conclusions of law and Plaintiffs’
 9   characterization of the Proposed Navigable Waters Protection Rule, to which no answer is required;
10   to the extent they may be deemed allegations of fact, they are denied.
11           193.    The allegations in paragraph 193 constitute conclusions of law, statements of
12   opinion, Plaintiffs’ characterization of the Proposed Navigable Waters Protection Rule, and
13   Plaintiffs’ characterization of the Navigable Waters Protection Rule Resource and Programmatic
14   Assessment, to which no answer is required; to the extent they may be deemed allegations of fact,
15   they are denied.
16           194.    The allegations in paragraph 194 constitute conclusions of law and Plaintiffs’
17   characterization of the Proposed Navigable Waters Protection Rule, to which no answer is required;
18   to the extent they may be deemed allegations of fact, they are denied.
19           195.    The Sacketts admit the allegations in paragraph 195 to the extent that the public
20   comment period on the Proposed Navigable Waters Protection Rule ended on April 15, 2019.
21           196.    The allegations in paragraph 196 purport to characterize EPA, SAB, Draft
22   Commentary on the Proposed Rule Defining the Scope of Waters Federally Regulated Under the
23   Clean Water Act (Oct. 16, 2019) (“SAB Draft Commentary”), which speaks for itself and is the
24   best evidence of its contents. Any allegations contrary to the plain language and meaning of this
25   document are denied.
26           197.    The allegations in paragraph 197 purport to characterize the SAB Draft Commentary
27   and EPA, SAB, Final Commentary on the Proposed Rule Defining the Scope of Waters Federally
28   Regulated Under the Clean Water Act (Feb. 27, 2020) (“SAB Final Commentary”), which speak

     Answer of Chantell and Michael Sackett           29
     No. 3:18-cv-03521-RS
      Case 3:18-cv-03521-RS Document 112 Filed 06/30/21 Page 30 of 67



 1   for themselves and are the best evidence of their contents. Any allegations contrary to the plain
 2   language and meaning of these documents are denied.
 3           198.    The allegations in paragraph 198 purport to characterize the SAB Final
 4   Commentary, which speaks for itself and is the best evidence of its contents. Any allegations
 5   contrary to the plain language and meaning of this document are denied.
 6           199.    The allegations in paragraph 199 purport to characterize the SAB Final
 7   Commentary, which speaks for itself and is the best evidence of its contents. Any allegations
 8   contrary to the plain language and meaning of this document are denied.
 9           C.      The Final Replacement Rule Definition
10           200.    The allegations in paragraph 200 purport to characterize the Navigable Waters
11   Protection Rule, which speaks for itself and is the best evidence of its contents. Any allegations
12   contrary to the plain language and meaning of this document are denied. The allegations in the final
13   sentence of paragraph 200 also constitute conclusions of law and statements of opinion to which
14   no answer is required; to the extent they may be deemed allegations of fact, they are denied.
15           201.    The allegations in the first two sentences of paragraph 201 purport to characterize
16   the Navigable Waters Protection Rule, which speaks for itself and is the best evidence of its
17   contents. Any allegations contrary to the plain language and meaning of this document are denied.
18   The Sacketts lack information sufficient to form a belief as to the truth of the allegations in the final
19   sentence paragraph 201, and on that basis deny the same.
20           202.    The allegations in paragraph 202 purport to characterize the Navigable Waters
21   Protection Rule, which speaks for itself and is the best evidence of its contents. Any allegations
22   contrary to the plain language and meaning of this document are denied.
23           203.    The allegations in paragraph 203 constitute conclusions of law to which no answer
24   is required; to the extent they may be deemed allegations of fact, they are denied. The allegations
25   in paragraph 203 also selectively quote from the Navigable Waters Protection Rule – Response to
26   Comments, which speaks for itself and is the best evidence of its contents. Any allegations contrary
27   to the plain language and meaning of this document are denied.
28           204.    The allegations in paragraph 204 constitute conclusions of law to which no answer

     Answer of Chantell and Michael Sackett              30
     No. 3:18-cv-03521-RS
      Case 3:18-cv-03521-RS Document 112 Filed 06/30/21 Page 31 of 67



 1   is required; to the extent they may be deemed allegations of fact, they are denied.
 2           205.    The allegations in paragraph 205 purport to characterize and selectively quote from
 3   the Navigable Waters Protection Rule and the Navigable Waters Protection Rule, Response to
 4   Comments, which speak for themselves and are the best evidence of their contents. Any allegations
 5   contrary to the plain language and meaning of these documents are denied. The allegations in
 6   paragraph 205 also constitute conclusions of law to which no answer is required; to the extent they
 7   may be deemed allegations of fact, they are denied.
 8           206.    The allegations in paragraph 206 purport to characterize the Navigable Waters
 9   Protection Rule, which speaks for itself and is the best evidence of its contents. Any allegations
10   contrary to the plain language and meaning of this document are denied.
11           207.    The allegations in paragraph 207 purport to characterize the Navigable Waters
12   Protection Rule, which speaks for itself and is the best evidence of its contents. Any allegations
13   contrary to the plain language and meaning of this document are denied. The allegations in
14   paragraph 207 also contain conclusions of law and statements of opinion to which no answer is
15   required; to the extent they may be deemed allegations of fact, they are denied.
16           208.    The allegations in paragraph 208 and footnote 21 purport to characterize and
17   selectively quote from the Navigable Waters Protection Rule, and several documents in the
18   Navigable Waters Protection Rule’s administrative record, which speak for themselves and are the
19   best evidence of their contents. Any allegations contrary to the plain language and meaning of these
20   documents are denied. The allegations in paragraph 208 also contain statements of opinion to which
21   no answer is required; to the extent they may be deemed allegations of fact, they are denied.
22           209.    The allegations in paragraph 209 constitute conclusions of law and statements of
23   opinion to which no answer is required; to the extent they may be deemed allegations of fact, they
24   are denied.
25           D.      The Allegations in Subheading III.D. Constitute Conclusions
                     of Law to Which No Answer Is Required; to the Extent They
26                   May Be Deemed Allegations of Fact, They Are Denied
27           210.    The allegations in paragraph 210 purport to characterize the Navigable Waters
28   Protection Rule, which speaks for itself and is the best evidence of its contents. Any allegations

     Answer of Chantell and Michael Sackett           31
     No. 3:18-cv-03521-RS
       Case 3:18-cv-03521-RS Document 112 Filed 06/30/21 Page 32 of 67



 1   contrary to the plain language and meaning of this document are denied. The allegations in the final
 2   sentence of paragraph 210 also constitute conclusions of law and statements of opinion, to which
 3   no answer is required; to the extent they may be deemed allegations of fact, they are denied.
 4           211.    The allegations in the final sentence of paragraph 211 constitute conclusions of law
 5   to which no answer is required; to the extent they may be deemed allegations of fact, they are
 6   denied. The remaining allegations in paragraph 211 purport to characterize and selectively quote
 7   from the Navigable Waters Protection Rule, which speaks for itself and is the best evidence of its
 8   contents. Any allegations contrary to the plain language and meaning of the Rule are denied.
 9                   i.       Traditional Navigable Waters and the
                              Territorial Seas Under the Replacement Rule
10

11           212.    The allegations in the first and second sentences of paragraph 212 purport to

12   characterize the Navigable Waters Protection Rule, which speaks for itself and is the best evidence

13   of its contents. Any allegations contrary to the plain language and meaning of this document are

14   denied. The allegations in the final sentence of paragraph 212 constitute conclusions of law to

15   which no answer is required; to the extent they may be deemed allegations of fact, they are denied.

16           213.    The allegations in paragraph 213 purport to characterize the Navigable Waters

17   Protection Rule and the Navigable Waters Protection Rule⸺Response to Comments, which speak

18   for themselves and are the best evidence of their contents. Any allegations contrary to the plain

19   language and meaning of these documents are denied. The allegations in paragraph 213 also contain

20   conclusions of law to which no answer is required; to the extent these may be deemed allegations

21   of fact, they are denied.

22           214.    The allegations in paragraph 214 purport to characterize the Navigable Waters

23   Protection Rule and the Navigable Waters Protection Rule⸺Response to Comments, which speak

24   for themselves and are the best evidence of their contents. Any allegations contrary to the plain

25   language and meaning of these documents are denied. The allegations in paragraph 214 also contain

26   conclusions of law to which no answer is required; to the extent these may be deemed allegations

27   of fact, they are denied.

28   ///

     Answer of Chantell and Michael Sackett            32
     No. 3:18-cv-03521-RS
      Case 3:18-cv-03521-RS Document 112 Filed 06/30/21 Page 33 of 67



 1             215.   The allegations in paragraph 215 purport to characterize the Navigable Waters
 2   Protection Rule, which speaks for itself and is the best evidence of its contents. Any allegations
 3   contrary to the plain language and meaning of this document are denied. The allegations in
 4   paragraph 215 also contain conclusions of law to which no answer is required; to the extent these
 5   may be deemed allegations of fact, they are denied.
 6                    ii.     Interstate Waters Under the Replacement Rule
 7             216.   The allegations in the first sentence of paragraph 216 constitute conclusions of law
 8   and Plaintiffs’ characterization of the Navigable Waters Protection Rule, to which no answer is
 9   required; to the extent they may be deemed allegations of fact, they are denied. The remaining
10   allegations in paragraph 216 purport to characterize the Navigable Waters Protection Rule, The
11   Navigable Waters Protection⸺Response to Comments, and the Navigable Waters Protection Rule
12   Resource and Programmatic Assessment, which speak for themselves and are the best evidence of
13   their contents. Any allegations contrary to the plain language and meaning of these documents are
14   denied.
15             217.   The allegations in the first sentence of paragraph 217 purport to characterize the
16   Water Pollution Control Act of 1948 and 33 U.S.C. §§ 1313, 1319, 1341, 1342, which speak for
17   themselves and are the best evidence of their contents. Any allegations contrary to the plain
18   language and meaning of these statutes are denied. The remaining allegations in paragraph 217
19   constitute conclusions of law and Plaintiffs’ characterization of the Navigable Waters Protection
20   Rule, the Repeal and Recodify Rule, and National Pollutant Discharge Elimination System, 38 Fed.
21   Reg. 13,528, 13,529 (May 22, 1973), to which no answer is required; to the extent they may be
22   deemed allegations of fact, they are denied.
23             218.   The allegations in paragraph 218 constitute conclusions of law and Plaintiffs’
24   characterization of the Navigable Waters Protection Rule, the Navigable Waters Protection
25   Rule⸺Response to Comments, and the 2015 Rule TSD, to which no answer is required; to the
26   extent they may be deemed allegations of fact, they are denied.
27             219.   The allegations in paragraph 219 and footnotes 23–24 purport to characterize and
28   selectively quote from the Clean Water Act and numerous publicly available legal opinions, which

     Answer of Chantell and Michael Sackett             33
     No. 3:18-cv-03521-RS
      Case 3:18-cv-03521-RS Document 112 Filed 06/30/21 Page 34 of 67



 1   speak for themselves and are the best evidence of their contents. Any allegations contrary to the
 2   plain language and meaning of these sources are denied. The allegations in paragraph 219 also
 3   constitute conclusions of law to which no answer is required; to the extent they may be deemed
 4   allegations of fact, they are denied.
 5                    iii.    Waters that Impact Interstate
                              Commerce Under the Replacement Rule
 6
               220.   The allegations in paragraph 220 purport to characterize 33 C.F.R. § 328.3(a)(3)
 7
     (2015) and 84 Fed. Reg. at 56,670, which speak for themselves and are the best evidence of their
 8
     contents. Any allegations contrary to the plain language and meaning of these documents are
 9
     denied.
10
               221.   The allegations in the first and second sentences of paragraph 221 constitute
11
     conclusions of law to which no answer is required; to the extent they may be deemed allegations
12
     of fact, they are denied. To the extent the remaining allegations in paragraph 221 purport to
13
     characterize Plaintiffs’ written comments on the Navigable Waters Protection Rule, these
14
     documents speak for themselves and are the best evidence of their contents. Any allegations
15
     contrary to the plain language and meaning of these documents are denied. To the extent the
16
     allegations in paragraph 221 incorporate facts underlying Plaintiffs’ written comments, the Sacketts
17
     lack information sufficient to form a belief as to the truth of the allegations in paragraph 221, and
18
     on that basis deny the same. To the extent the allegations in paragraph 221 purport to incorporate
19
     legal arguments or opinions contained in Plaintiffs’ written comments, the allegations in paragraph
20
     221 constitute conclusions of law and statements of opinion to which no answer is required; to the
21
     extent they may be deemed allegations of fact, they are denied.
22
                      iv.     Rivers and Streams Under the Replacement Rule
23

24             222.   The allegations in paragraph 222 purport to characterize and selectively quote from

25   the Navigable Waters Protection Rule, which speaks for itself and is the best evidence of its

26   contents. Any allegations contrary to the plain language and meaning of this document are denied.

27             223.   The allegations in paragraph 223 constitute conclusions of law and selective

28   quotations from Justice Kennedy’s publicly available concurrence in Rapanos v. United States, 547

     Answer of Chantell and Michael Sackett            34
     No. 3:18-cv-03521-RS
      Case 3:18-cv-03521-RS Document 112 Filed 06/30/21 Page 35 of 67



 1   U.S. 715 (2006), to which no answer is required; to the extent they may be deemed allegations of
 2   fact, they are denied.
 3           224.    The allegations in paragraph 224 constitute conclusions of law and Plaintiffs’
 4   characterization of the Navigable Waters Protection Rule and documents in the administrative
 5   record, to which no answer is required; to the extent they may be deemed allegations of fact, they
 6   are denied.
 7           225.    The allegations in paragraph 225 constitute conclusions of law and Plaintiffs’
 8   characterization of the Navigable Waters Protection Rule, to which no answer is required; to the
 9   extent they may be deemed allegations of fact, they are denied.
10           226.    The allegations in the first, second, and third sentences of paragraph 226 constitute
11   conclusions of law and Plaintiffs’ characterization of the Navigable Waters Protection Rule, to
12   which no answer is required; to the extent they may be deemed allegations of fact, they are denied.
13   The Sacketts lack information sufficient to form a belief as to the truth of the allegations in the final
14   sentence of paragraph 226, and on that basis deny the same.
15           227.    The allegations in paragraph 227 purport to characterize the Navigable Waters
16   Protection Rule, the Navigable Waters Protection Rule⸺Response to Comments, the Connectivity
17   Report, and the Navigable Waters Protection Rule Resource and Programmatic Assessment, which
18   speak for themselves and are the best evidence of its contents. Any allegations contrary to the plain
19   language and meaning of these documents are denied. The allegations in the second sentence of
20   paragraph 227 also contain conclusions of law to which no answer is required; to the extent they
21   may be deemed allegations of fact, they are denied.
22           228.    The allegations in the first two sentences of paragraph 228 purport to characterize
23   the Navigable Waters Protection Rule and the Navigable Waters Protection Rule⸺Response to
24   Comments, which speak for themselves and are the best evidence of its contents. Any allegations
25   contrary to the plain language and meaning of these documents are denied. The allegations in the
26   final sentence of paragraph 228 constitute conclusions of law and statements of opinion, to which
27   no answer is required; to the extent they may be deemed allegations of fact, they are denied.
28           229.    The allegations in paragraph 229 purport to characterize the Navigable Waters

     Answer of Chantell and Michael Sackett              35
     No. 3:18-cv-03521-RS
      Case 3:18-cv-03521-RS Document 112 Filed 06/30/21 Page 36 of 67



 1   Protection Rule and the Navigable Waters Protection Rule⸺Response to Comments, which speak
 2   for themselves and are the best evidence of their contents. Any allegations contrary to the plain
 3   language and meaning of these documents are denied.
 4           230.    The allegations in paragraph 230 purport to characterize the Navigable Waters
 5   Protection Rule, which speaks for itself and is the best evidence of its contents. Any allegations
 6   contrary to the plain language and meaning of this document are denied. The allegations in
 7   paragraph 230 also contain conclusions of law and statements of opinion, to which no answer is
 8   required; to the extent these may be deemed allegations of fact, they are denied.
 9           231.    The allegations in paragraph 231 constitute conclusions of law and Plaintiffs’
10   characterization of the Navigable Waters Protection Rule, to which no answer is required; to the
11   extent they may be deemed allegations of fact, they are denied.
12           232.    The allegations in the first and second sentences of paragraph 232 purport to
13   characterize the Navigable Waters Protection Rule and the Navigable Waters Protection
14   Rule⸺Response to Comments, which speak for themselves and are the best evidence of their
15   contents. Any allegations contrary to the plain language and meaning of these documents are
16   denied. The allegations in the final sentence of paragraph 232 constitute conclusions of law and
17   statements of opinion, to which no answer is required; to the extent they may be deemed allegations
18   of fact, they are denied.
19           233.    The allegations in paragraph 233 constitute conclusions of law and Plaintiffs’
20   characterization of the Navigable Waters Protection Rule, to which no answer is required; to the
21   extent they may be deemed allegations of fact, they are denied.
22           234.    The allegations in paragraph 234 purport to characterize and selectively quote from
23   the Connectivity Report and the Navigable Waters Protection Rule⸺Response to Comments,
24   which speak for themselves and are the best evidence of their contents. Any allegations contrary to
25   the plain language and meaning of these documents are denied.
26           235.    The allegations in paragraph 235 purport to characterize the Navigable Waters
27   Protection Rule and the Navigable Waters Protection Rule⸺Response to Comments, which speak
28   for themselves and are the best evidence of their contents. Any allegations contrary to the plain

     Answer of Chantell and Michael Sackett           36
     No. 3:18-cv-03521-RS
      Case 3:18-cv-03521-RS Document 112 Filed 06/30/21 Page 37 of 67



 1   language and meaning of these documents are denied.
 2           236.    The allegations in paragraph 236 purport to characterize the Navigable Waters
 3   Protection Rule, the Proposed Navigable Waters Protection Rule, the Navigable Waters Protection
 4   Rule⸺Response to Comments, and the administrative record, which speak for themselves and are
 5   the best evidence of their contents. Any allegations contrary to the plain language and meaning of
 6   these documents are denied. The allegations in paragraph 236 also contain conclusions of law and
 7   statements of opinion, to which no answer is required; to the extent these may be deemed allegations
 8   of fact, they are denied.
 9           237.    To the extent the allegations in the first and second sentences of 237 purport to
10   characterize Plaintiffs’ written comments on the Navigable Waters Protection Rule, these
11   documents speak for themselves and are the best evidence of their contents. Any allegations
12   contrary to the plain language and meaning of these documents are denied. To the extent the
13   allegations in the first and second sentences of paragraph 237 incorporate facts underlying
14   Plaintiffs’ written comments, the Sacketts lack information sufficient to form a belief as to the truth
15   of the allegations in the first and second sentences of paragraph 237, and on that basis deny the
16   same. To the extent the allegations in the first and second sentences of paragraph 237 incorporate
17   legal arguments or opinions contained in Plaintiffs’ written comments, the allegations in the first
18   and second sentences of paragraph 237 constitute conclusions of law and statements of opinion to
19   which no answer is required; to the extent they may be deemed allegations of fact, they are denied.
20   The allegations in the third sentence of paragraph 237 purport to characterize the Replacement
21   Rule⸺Response to Comments, which speaks for itself and is the best evidence of its contents. Any
22   allegations contrary to the plain language and meaning of this document are denied. The allegations
23   in the final sentence of paragraph 237 constitute conclusions of law and statements of opinion, to
24   which no answer is required; to the extent they may be deemed allegations of fact, they are denied.
25           238.    The allegations in the first and second sentences of paragraph 238 purport to
26   characterize unnamed public comments in the Navigable Waters Protection Rule rulemaking record
27   and the Navigable Waters Protection Rule⸺Response to Comments, which speak for themselves
28   and are the best evidence of its contents. Any allegations contrary to the plain language and meaning

     Answer of Chantell and Michael Sackett             37
     No. 3:18-cv-03521-RS
      Case 3:18-cv-03521-RS Document 112 Filed 06/30/21 Page 38 of 67



 1   of these documents are denied. The allegations in the final sentence of paragraph 238 constitute
 2   conclusions of law and statements of opinion, to which no answer is required; to the extent they
 3   may be deemed allegations of fact, they are denied.
 4           239.    The allegations in the first and second sentences of paragraph 239 purport to
 5   characterize the Navigable Waters Protection Rule and the Navigable Waters Protection
 6   Rule⸺Response to Comments, which speak for themselves and are the best evidence of their
 7   contents. Any allegations contrary to the plain language and meaning of these documents are
 8   denied. The allegations in the final sentence of paragraph 239 constitute conclusions of law to
 9   which no answer is required; to the extent they may be deemed allegations of fact, they are denied.
10           240.    The allegations in the first sentence of paragraph 240 constitute conclusions of law
11   to which no answer is required; to the extent they may be deemed allegations of fact, they are
12   denied. The remaining allegations in paragraph 240 purport to characterize the Navigable Waters
13   Protection Rule, which speaks for itself and is the best evidence of its contents. Any allegations
14   contrary to the plain language and meaning of this document are denied.
15           241.    The allegations in paragraph 241 constitute conclusions of law, statements of
16   opinion, and Plaintiffs’ characterization of the Navigable Waters Protection Rule and its
17   administrative record, to which no answer is required; to the extent they may be deemed allegations
18   of fact, they are denied.
19                   v.       Ditches and Canals Under the Replacement Rule
20           242.    The allegations in paragraph 242 purport to characterize the Navigable Waters
21   Protection Rule, which speaks for itself and is the best evidence of its contents. Any allegations
22   contrary to the plain language and meaning of this document are denied.
23           243.    The allegations in paragraph 243 purport to characterize the Navigable Waters
24   Protection Rule, which speaks for itself and is the best evidence of its contents. Any allegations
25   contrary to the plain language and meaning of this document are denied.
26           244.    The allegations in the first and final sentences of paragraph 244 constitute
27   conclusions of law to which no answer is required; to the extent they may be deemed allegations
28   of fact, they are denied. The remaining allegations in paragraph 244 and footnote 27 purport to

     Answer of Chantell and Michael Sackett            38
     No. 3:18-cv-03521-RS
      Case 3:18-cv-03521-RS Document 112 Filed 06/30/21 Page 39 of 67



 1   characterize the Navigable Waters Protection Rule and the Navigable Waters Protection
 2   Rule⸺Response to Comments, which speak for themselves and are the best evidence of their
 3   contents. Any allegations contrary to the plain language and meaning of these documents are
 4   denied.
 5             245.   To the extent the allegations in paragraph 245 purport to characterize Plaintiffs’
 6   written comments on the Navigable Waters Protection Rule, these documents speak for themselves
 7   and are the best evidence of their contents. Any allegations contrary to the plain language and
 8   meaning of these documents are denied. To the extent the allegations in paragraph 245 incorporate
 9   facts underlying Plaintiffs’ written comments, the Sacketts lack information sufficient to form a
10   belief as to the truth of the allegations in paragraph 245, and on that basis deny the same. To the
11   extent the allegations in paragraph 245 purport to incorporate legal arguments or opinions contained
12   in Plaintiffs’ written comments, the allegations in paragraph 245 constitute conclusions of law and
13   statements of opinion to which no answer is required; to the extent they may be deemed allegations
14   of fact, they are denied.
15             246.   The allegations in the first sentence of paragraph 246 purport to characterize the
16   Navigable Waters Protection Rule⸺Response to Comments, which speaks for itself and is the best
17   evidence of its contents. Any allegations contrary to the plain language and meaning of this
18   document are denied. The allegations in the second and third sentences of paragraph 246 constitute
19   conclusions of law and statements of opinion, to which no answer is required; to the extent they
20   may be deemed allegations of fact, they are denied.
21             247.   The allegations in paragraph 247 constitute conclusions of law and Plaintiffs’
22   characterization of several publicly available legal opinions, the Clean Water Act, and documents
23   in the Agencies’ administrative record, to which no answer is required; to the extent they may be
24   deemed allegations of fact, they are denied. Any allegations contrary to the plain language and
25   meaning of the cited documents are further denied.
26                    vi.     Wetlands Under the Replacement Rule
27             248.   The allegations in paragraph 248 purport to characterize the Navigable Waters
28   Protection Rule, which speaks for itself and is the best evidence of its contents. Any allegations

     Answer of Chantell and Michael Sackett            39
     No. 3:18-cv-03521-RS
      Case 3:18-cv-03521-RS Document 112 Filed 06/30/21 Page 40 of 67



 1   contrary to the plain language and meaning of the Rule are denied.
 2             249.   The allegations in the first and final sentences of paragraph 249 constitute
 3   conclusions of law to which no answer is required; to the extent they may be deemed allegations
 4   of fact, they are denied. The allegations in the second and third sentences of paragraph 249 purport
 5   to characterize the Navigable Waters Protection Rule and the Navigable Waters Protection
 6   Rule⸺Response to Comments, which speak for themselves and are the best evidence of their
 7   contents. Any allegations contrary to the plain language and meaning of these documents are
 8   denied.
 9             250.   The allegations in the first and second sentences of paragraph 250 purport to
10   characterize the Navigable Waters Protection Rule, which speaks for itself and is the best evidence
11   of its contents. Any allegations contrary to the plain language and meaning of the Rule are denied.
12   The allegations in the third sentence of paragraph 250 constitute conclusions of law to which no
13   answer is required; to the extent they may be deemed allegations of fact, they are denied.
14             251.   The allegations in paragraph 251 purport to characterize the Navigable Waters
15   Protection Rule, which speaks for itself and is the best evidence of its contents. Any allegations
16   contrary to the plain language and meaning of this document are denied.
17             252.   The allegations in paragraph 252 constitute conclusions of law and Plaintiffs’
18   characterization of the Navigable Waters Protection Rule, to which no answer is required; to the
19   extent they may be deemed allegations of fact, they are denied.
20             253.   The allegations in paragraph 253 constitute conclusions of law and Plaintiffs’
21   characterization of the Navigable Waters Protection, to which no answer is required; to the extent
22   they may be deemed allegations of fact, they are denied. Any allegations contrary to the plain
23   language and meaning of the Rule are further denied.
24             254.   The allegations in the first and second sentences of paragraph 254 purport to
25   characterize the Connectivity Report, which speaks for itself and is the best evidence of its contents.
26   Any allegations contrary to the plain language and meaning of this document are denied. The
27   allegations in the final sentence of paragraph 254 constitute conclusions of law to which no answer
28   is required; to the extent they may be deemed allegations of fact, they are denied.

     Answer of Chantell and Michael Sackett             40
     No. 3:18-cv-03521-RS
      Case 3:18-cv-03521-RS Document 112 Filed 06/30/21 Page 41 of 67



 1           255.    The allegations in paragraph 255 purport to characterize the Navigable Waters
 2   Protection Rule and the Navigable Waters Protection Rule response to comments, which speak for
 3   themselves and are the best evidence of their contents. Any allegations contrary to the plain
 4   language and meaning of these documents are denied.
 5           256.    The allegations in the first, second, third, fourth, and fifth sentences of paragraph
 6   256 purport to characterize the Navigable Waters Protection Rule and the Navigable Waters
 7   Protection Rule⸺Response to Comments, which speaks for itself and is the best evidence of its
 8   contents. Any allegations contrary to the plain language and meaning of these documents are
 9   denied. The allegations in the final sentence of paragraph 256 constitute conclusions of law to
10   which no answer is required; to the extent they may be deemed allegations of fact, they are denied.
11                   vii.     Lakes, Ponds, and “Impoundments of
12                            Jurisdictional Waters” Under the Replacement Rule

13           257.    The allegations in paragraph 257 constitute conclusions of law and Plaintiffs’

14   characterization of the Navigable Waters Protection Rule, to which no answer is required; to the

15   extent they may be deemed allegations of fact, they are denied.

16           258.    The allegations in paragraph 258 purport to characterize the Navigable Waters

17   Protection Rule, which speaks for itself and is the best evidence of its contents. Any allegations

18   contrary to the plain language and meaning of this document are denied.

19           259.    The allegations in paragraph 259 purport to characterize the Navigable Waters

20   Protection Rule, which speaks for itself and is the best evidence of its contents. Any allegations

21   contrary to the plain language and meaning of this document are denied.

22           260.    The allegations in the first sentence of paragraph 260 constitute conclusions of law

23   and statements of opinion, to which no answer is required; to the extent they may be deemed

24   allegations of fact, they are denied. The allegations in the second and third sentences of paragraph

25   260 purport to characterize the Navigable Waters Protection Rule and other documents in the

26   administrative record, which speak for themselves and are the best evidence of their contents. Any

27   allegations contrary to the plain language and meaning of these documents are denied. The

28   allegations in the second and third sentences of paragraph 260 also contain conclusions of law to

     Answer of Chantell and Michael Sackett            41
     No. 3:18-cv-03521-RS
      Case 3:18-cv-03521-RS Document 112 Filed 06/30/21 Page 42 of 67



 1   which no answer is required; to the extent these may be deemed allegations of fact, they are denied.
 2           261.    The allegations in the first and second sentences of paragraph 261 purport to
 3   characterize the Navigable Waters Protection Rule and the Navigable Waters Protection
 4   Rule⸺Response to Comments, which speak for themselves and are the best evidence of their
 5   contents. Any allegations contrary to the plain language and meaning of these documents are
 6   denied. The allegations in the final sentence of paragraph 261 constitute conclusions of law to
 7   which no answer is required; to the extent they may be deemed allegations of fact, they are denied.
 8                   viii.    The Replacement Rule’s Reliance on the “Typical Year”
 9           262.    The allegations in paragraph 262 purport to characterize the Navigable Waters
10   Protection Rule, which speaks for itself and is the best evidence of its contents. Any allegations
11   contrary to the plain language and meaning of the Rule are denied. The allegations in paragraph
12   262 also contain conclusions of law and statements of opinion to which no answer is required; to
13   the extent they may be deemed allegations of fact, they are denied.
14           263.    The allegations in the first sentence of paragraph 263 constitute conclusions of law
15   and statements of opinion to which no answer is required; to the extent they may be deemed
16   allegations of fact, they are denied. The allegations in the second sentence of paragraph 263 purport
17   to characterize the Navigable Waters Protection Rule, which speaks for itself and is the best
18   evidence of its contents. Any allegations contrary to the plain language and meaning of this
19   document are denied.
20           264.    The allegations in paragraph 264 constitute conclusions of law, statements of
21   opinion, and Plaintiffs’ characterization of the Proposed Navigable Waters Protection Rule, to
22   which no answer is required; to the extent they may be deemed allegations of fact, they are denied.
23           265.    The allegations in paragraph 265 purport to characterize the Navigable Waters
24   Protection Rule, which speaks for itself and is the best evidence of its contents. Any allegations
25   contrary to the plain language and meaning of this document are denied. The allegations in
26   paragraph 265 also contain conclusions of law to which no answer is required; to the extent these
27   may be deemed allegations of fact, they are denied.
28           266.    The allegations in the first, second, and third sentences of paragraph 266 purport to

     Answer of Chantell and Michael Sackett            42
     No. 3:18-cv-03521-RS
      Case 3:18-cv-03521-RS Document 112 Filed 06/30/21 Page 43 of 67



 1   characterize the Navigable Waters Protection Rule, which speaks for itself and is the best evidence
 2   of its contents. Any allegations contrary to the plain language and meaning of this document are
 3   denied. The allegations in the final sentence of paragraph constitute conclusions of law to which
 4   no answer is required; to the extent they may be deemed allegations of fact, they are denied.
 5                    ix.     The Waste Treatment Exclusion Under the Replacement Rule
 6             267.   The allegations in paragraph 267 constitute conclusions of law and Plaintiffs’
 7   characterization of the Navigable Waters Protection Rule, to which no answer is required; to the
 8   extent they may be deemed allegations of fact, they are denied.
 9             268.   The allegations in paragraph 268 purport to characterize the Navigable Waters
10   Protection Rule and the Clean Water Act, which speaks for themselves and are the best evidence
11   of their contents. Any allegations contrary to the plain language and meaning of these documents
12   are denied. The allegations in paragraph 268 also contain conclusions of law to which no answer is
13   required; to the extent they may be deemed allegations of fact, they are denied.
14             269.   The allegations in paragraph 269 constitute conclusions of law and Plaintiffs’
15   characterization of the Navigable Waters Protection Rule and the Clean Water Act, to which no
16   answer is required; to the extent they may be deemed allegations of fact, they are denied.
17                    x.      Defendants’ Economic Analysis and Resource and
                              Programmatic Analysis for the Replacement Rule
18

19             270.   The allegations in paragraph 270 constitute conclusions of law to which no answer
20   is required; to the extent they may be deemed allegations of fact, they are denied.
21             271.   The allegations in paragraph 271 purport to characterize the Navigable Waters
22   Protection Rule Resource and Programmatic Assessment and Economic Analysis, which speak for
23   themselves and are the best evidence of their contents. Any allegations contrary to the plain
24   language and meaning of these documents are denied.
25             272.   The allegations in paragraph 272 constitute conclusions of law and Plaintiffs’
26   characterization of the Navigable Waters Protection Rule Resource and Programmatic Assessment,
27   to which no answer is required; to the extent they may be deemed allegations of fact, they are
28   denied.

     Answer of Chantell and Michael Sackett           43
     No. 3:18-cv-03521-RS
      Case 3:18-cv-03521-RS Document 112 Filed 06/30/21 Page 44 of 67



 1           273.    The allegations in paragraph 273 constitute conclusions of law, statements of
 2   opinion, and Plaintiffs’ characterization of the Navigable Waters Protection Rule Resource and
 3   Programmatic Assessment, to which no answer is required; to the extent they may be deemed
 4   allegations of fact, they are denied.
 5           274.    The allegations in paragraph 274 purport to characterize the Navigable Waters
 6   Protection Rule Resource and Programmatic Assessment, which speaks for itself and is the best
 7   evidence of its contents. Any allegations contrary to the plain language and meaning of this
 8   document are denied. As to the vague allegations in footnote 31 regarding the universe of scientific
 9   data available to the Agencies, the Sacketts lack information sufficient to form a belief as to the
10   truth of the allegations in footnote 31 and on that basis deny the same.
11           275.    The allegations in paragraph 275 constitute conclusions of law, statements of
12   opinion, and Plaintiffs’ characterization of the Navigable Waters Protection Rule, to which no
13   answer is required; to the extent they may be deemed allegations of fact, they are denied.
14           276.    The allegations in paragraph 276 purport to characterize the Navigable Waters
15   Protection Rule and the Navigable Waters Protection Rule Resource and Programmatic
16   Assessment, which speak for themselves and are the best evidence of its contents. Any allegations
17   contrary to the plain language and meaning of these documents are denied. The allegations in
18   paragraph 276 also contain conclusions of law and statements of opinion to which no answer is
19   required; to the extent these may be deemed allegations of fact, they are denied.
20           277.    The allegations in paragraph 277 purport to characterize the Navigable Waters
21   Protection Rule Resource and Programmatic Assessment, which speaks for itself and is the best
22   evidence of its contents. Any allegations contrary to the plain language and meaning of this
23   document are denied. The allegations in paragraph 277 also contain statements of opinion to which
24   no answer is required; to the extent these may be deemed allegations of fact, they are denied.
25           278.    The allegations in paragraph 278 purport to characterize the Navigable Waters
26   Protection Rule, the Navigable Waters Protection Rule Resource and Programmatic Assessment,
27   and the Final Economic Analysis, which speak for themselves and are the best evidence of their
28   contents. Any allegations contrary to the plain language and meaning of these documents are

     Answer of Chantell and Michael Sackett            44
     No. 3:18-cv-03521-RS
      Case 3:18-cv-03521-RS Document 112 Filed 06/30/21 Page 45 of 67



 1   denied. The allegations in paragraph 278 also purport to characterize an agency-generated graphic,
 2   which speaks for itself and is the best evidence of its contents. Any allegations contrary to the plain
 3   language and meaning of this graphic are denied. To the extent any further response is required,
 4   the Sacketts deny that the Navigable Waters Protection Rule will harm the public and water
 5   resources.
 6             279.   The allegations in paragraph 279 purport to characterize the Final Economic
 7   Analysis for the Navigable Waters Protection Rule, which speaks for itself and is the best evidence
 8   of its contents. Any allegations contrary to the plain language and meaning of this document are
 9   denied. The allegations in paragraph 279 also contain conclusions of law and statements of opinion
10   to which no answer is required; to the extent these may be deemed allegations of fact, they are
11   denied.
12             280.   The allegations in paragraph 280 purport to characterize the Final Economic
13   Analysis for the Navigable Waters Protection Rule, which speaks for itself and is the best evidence
14   of its contents. Any allegations contrary to the plain language and meaning of this document are
15   denied. The allegations in paragraph 280 also contain conclusions of law and statements of opinion
16   to which no answer is required; to the extent these may be deemed allegations of fact, they are
17   denied.
18             281.   The allegations in paragraph 281 purport to characterize the Final Economic
19   Analysis for the Navigable Waters Protection Rule, which speaks for itself and is the best evidence
20   of its contents. Any allegations contrary to the plain language and meaning of this document are
21   denied.
22             282.   The allegations in paragraph 282 constitute conclusions of law and Plaintiffs’
23   characterizations of the Clean Water Act and publicly available legal opinions, to which no answer
24   is required; to the extent they may be deemed allegations of fact, they are denied.
25             283.   The allegations in paragraph 283 constitute conclusions of law and Plaintiffs’
26   characterization of the Navigable Waters Protection Rule Resource and Programmatic Assessment
27   and Final Economic Analysis, to which no answer is required; to the extent they may be deemed
28   allegations of fact, they are denied.

     Answer of Chantell and Michael Sackett             45
     No. 3:18-cv-03521-RS
      Case 3:18-cv-03521-RS Document 112 Filed 06/30/21 Page 46 of 67



 1
                     xi.      The Allegations in Subheading III.D.xi. Constitute Conclusions
 2                            of Law to Which No Answer Is Required; to the Extent
                              They May Be Deemed Allegations of Fact, They Are Denied
 3

 4           284.    The allegations in the first and second sentences (including corresponding citations)

 5   of paragraph 284 purport to characterize a number of documents in the Agencies’ administrative

 6   record for the Navigable Waters Protection Rule. These documents speak for themselves and are

 7   the best evidence of their contents. Any allegations contrary to the plain language and meaning of

 8   these documents are denied. The allegations in the third and final sentences of paragraph 284

 9   constitute conclusions of law to which no answer is required; to the extent they may be deemed

10   allegations of fact, they are denied.

11           285.    The allegations in paragraph 285 purport to characterize the Navigable Waters

12   Protection Rule and a number of documents in the Agencies’ administrative record. These

13   documents speak for themselves and are the best evidence of their contents. Any allegations

14   contrary to the plain language and meaning of these documents are denied. The allegations in the

15   second sentence of paragraph 285 also contain conclusions of law to which no answer is required;

16   to the extent they may be deemed allegations of fact, they are denied.

17           286.    The allegations in paragraph 286 purport to characterize the Navigable Waters

18   Protection Rule and a number of documents in the Agencies’ administrative record. These

19   documents speak for themselves and are the best evidence of their contents. Any allegations

20   contrary to the plain language and meaning of these documents are denied. The allegations in

21   paragraph 286 also contain conclusions of law to which no answer is required; to the extent they

22   may be deemed allegations of fact, they are denied.

23           287.    The allegations in paragraph 287 constitute conclusions of law and Plaintiffs’

24   characterization of the publicly available legal opinion in Ober v. EPA, 84 F.3d 304, 314–15 (9th

25   Cir. 1996), to which no answer is required; to the extent they may be deemed allegations of fact,

26   they are denied.

27                   xii.     The Allegations in Subheading III.D.xii. Constitute Conclusions
                              of Law to Which No Answer Is Required; to the Extent They
28                            May Be Deemed Allegations of Fact, They Are Denied

     Answer of Chantell and Michael Sackett            46
     No. 3:18-cv-03521-RS
      Case 3:18-cv-03521-RS Document 112 Filed 06/30/21 Page 47 of 67



 1           288.    The allegations in paragraph 288 constitute conclusions of law to which no answer
 2   is required; to the extent they may be deemed allegations of fact, they are denied.
 3                   xiii.    The Allegations in Subheading III.D.xiii. Constitute Conclusions
                              of Law to Which No Answer Is Required; to the Extent They
 4                            May Be Deemed Allegations of Fact, They Are Denied. The
                              Sacketts Specifically Deny That the Agencies Have Any Legal
 5                            Authority to Regulate Non-Abutting Wetlands Such as the One
                              Alleged to Exist on Their Property; Deny That the Agencies
 6                            Engaged in a Discretionary Decision in the Navigable Waters
                              Protection Rule to Deregulate Such Wetlands; and Deny That the
 7                            Agencies Had Any Obligation Under the Endangered Species Act
                              to Consult on That Aspect of the Navigable Waters Protection Rule
 8
             289.    The allegations in paragraph 289 constitute conclusions of law and Plaintiffs’
 9
     characterization of the scope of the Navigable Waters Protection Rule, to which no answer is
10
     required; to the extent they may be deemed allegations of fact, they are denied. The Sacketts
11
     specifically deny that the Agencies have any legal authority to regulate non-abutting wetlands such
12
     as the one alleged to exist on their property; deny that the Agencies engaged in a discretionary
13
     decision in the Navigable Waters Protection Rule to deregulate such wetlands; and deny that the
14
     Agencies had any obligation under the Endangered Species Act to consult on that aspect of the
15
     Navigable Waters Protection Rule.
16
                                         FIRST CLAIM FOR RELIEF
17
           The Allegations in the Subheading Constitute Conclusions of Law and Plaintiffs’
18
             Characterization of Their Claim for Relief, Which Requires No Response.
19             To the Extent That a Response May Be Deemed Required, the Sacketts
                 Deny That Plaintiffs Are Entitled to the Relief Requested or to Any
20                                       Relief Whatsoever
21           290.    The Sacketts’ responses to the above paragraphs and to all paragraphs in Plaintiffs’

22   Amended Complaint are repeated and incorporated by reference.

23           291.    The allegations in paragraph 291 purport to characterize 40 C.F.R. § 1508.9(b),

24   which speaks for itself and is the best evidence of its contents. Any allegations contrary to the plain

25   language and meaning of this provision are denied.

26           292.    The allegations in paragraph 292 purport to characterize 40 C.F.R. § 1508.13, which

27   speaks for itself and is the best evidence of its contents. Any allegations contrary to the plain

28   language and meaning of this provision are denied.

     Answer of Chantell and Michael Sackett             47
     No. 3:18-cv-03521-RS
      Case 3:18-cv-03521-RS Document 112 Filed 06/30/21 Page 48 of 67



 1             293.   The allegations in paragraph 293 purport to characterize 42 U.S.C. § 4332(C), which
 2   speaks for itself and is the best evidence of its contents. Any allegations contrary to the plain
 3   language and meaning of this provision are denied.
 4             294.   The allegations in paragraph 294 constitute conclusions of law to which no answer
 5   is required; to the extent they may be deemed allegations of fact, they are denied.
 6             295.   The allegations in paragraph 295 constitute conclusions of law and Plaintiffs’
 7   characterization of the Navigable Waters Protection Rule and 40 C.F.R. § 1508.27(b)(3), (4), (6),
 8   (9), to which no answer is required; to the extent they may be deemed allegations of fact, they are
 9   denied.
10             296.   The allegations in paragraph 296 constitute conclusions of law to which no answer
11   is required; to the extent they may be deemed allegations of fact, they are denied.
12             297.   The allegations in paragraph 297 constitute conclusions of law to which no answer
13   is required; to the extent they may be deemed allegations of fact, they are denied.
14                                     SECOND CLAIM FOR RELIEF
15
                  The Allegations in the Subheading Constitute Conclusions of Law and
16                Plaintiffs’ Characterization of Their Claim for Relief, Which Requires
                 No Response. To the Extent That a Response May Be Deemed Required,
17                the Sacketts Deny That Plaintiffs Are Entitled to the Relief Requested
                                       or to Any Relief Whatsoever
18

19             298.   The Sacketts’ responses to the above paragraphs and to all paragraphs in Plaintiffs’

20   Amended Complaint are repeated and incorporated by reference.

21             299.   The allegations in paragraph 299 constitute conclusions of law to which no answer

22   is required; to the extent they may be deemed allegations of fact, they are denied. To the extent the

23   allegations in paragraph 299 purport to characterize written comments in the administrative record,

24   these documents speaks for themselves and are the best evidence of their contents. Any allegations

25   contrary to the plain language and meaning of these documents are denied. To the extent the

26   allegations in paragraph 299 incorporate facts underlying these written comments, the Sacketts lack

27   information sufficient to form a belief as to the truth of the allegations in paragraph 299, and on

28   that basis deny the same. To the extent the allegations in paragraph 299 incorporate legal arguments

     Answer of Chantell and Michael Sackett             48
     No. 3:18-cv-03521-RS
      Case 3:18-cv-03521-RS Document 112 Filed 06/30/21 Page 49 of 67



 1   or opinions contained in these written comments, the allegations in paragraph 299 constitute
 2   conclusions of law and statements of opinion to which no answer is required; to the extent they
 3   may be deemed allegations of fact, they are denied.
 4           300.    The allegations in paragraph 300 constitute conclusions of law to which no answer
 5   is required; to the extent they may be deemed allegations of fact, they are denied.
 6           301.    The allegations in paragraph 301 constitute conclusions of law to which no answer
 7   is required; to the extent they may be deemed allegations of fact, they are denied.
 8                                       THIRD CLAIM FOR RELIEF
 9                 The Allegations in the Subheading Constitute Conclusions of Law
                   and Plaintiffs’ Characterization of Their Claim for Relief, Which
10               Requires No Response. To the Extent That a Response May Be Deemed
                  Required, the Sacketts Deny That Plaintiffs Are Entitled to the Relief
11                              Requested or to Any Relief Whatsoever.
12           302.    The Sacketts’ responses to the above paragraphs and to all paragraphs in Plaintiffs’
13   Amended Complaint are repeated and incorporated by reference.
14           303.    The allegations in paragraph 303 purport to characterize the APA, which speaks for
15   itself and is the best evidence of its contents. Any allegations contrary to the plain language and
16   meaning of the APA are denied.
17           304.    The allegations in paragraph 304 purport to characterize the APA, which speaks for
18   itself and is the best evidence of its contents. Any allegations contrary to the plain language and
19   meaning of the APA are denied.
20           305.    The allegations in paragraph 305 constitute conclusions of law and selective
21   quotations from the publicly available legal opinion in Natural Res. Def. Council v. EPA, 279 F.3d
22   1180, 1186 (9th Cir. 2002), to which no answer is required; to the extent they may be deemed
23   allegations of fact, they are denied.
24           306.    The allegations in paragraph 306 constitute conclusions of law and Plaintiffs’
25   characterization of the Navigable Waters Protection Rule, to which no answer is required; to the
26   extent they may be deemed allegations of fact, they are denied.
27           307.    The allegations in paragraph 307 purport to vaguely characterize the administrative
28   record for the Navigable Waters Protection Rule, which speaks for itself and is the best evidence

     Answer of Chantell and Michael Sackett            49
     No. 3:18-cv-03521-RS
      Case 3:18-cv-03521-RS Document 112 Filed 06/30/21 Page 50 of 67



 1   of its contents. Any allegations contrary to the plain language and meaning of the documents in the
 2   record are denied.
 3           308.    The allegations in paragraph 308 constitute conclusions of law to which no answer
 4   is required; to the extent they may be deemed allegations of fact, they are denied.
 5
                                       FOURTH CLAIM FOR RELIEF
 6
                 The Allegations in the Subheading Constitute Conclusions of Law and
 7             Plaintiffs’ Characterization of Their Claim for Relief, Which Requires No
               Response. To the Extent That a Response May Be Deemed Required, the
 8              Sacketts Deny That Plaintiffs Are Entitled to the Relief Requested or to
                                         Any Relief Whatsoever.
 9

10           309.    The Sacketts’ responses to the above paragraphs and to all paragraphs in Plaintiffs’

11   Amended Complaint are repeated and incorporated by reference.

12           310.    The allegations in paragraph 310 purport to characterize 16 U.S.C. § 1536(a)(2),

13   which speaks for itself and is the best evidence of its contents. Any allegations contrary to the plain

14   language and meaning of this document are denied.

15           311.    The allegations in paragraph 311 constitute conclusions of law, Plaintiffs’

16   characterization of the scope of the Navigable Waters Protection Rule, and Plaintiffs’

17   characterization of the Endangered Species Act and its implementing regulations, to which no

18   answer is required; to the extent they may be deemed allegations of fact, they are denied. The

19   Sacketts specifically deny that the Agencies have any legal authority to regulate non-abutting

20   wetlands such as the one alleged to exist on their property; deny that the Agencies engaged in a

21   discretionary decision in the Navigable Waters Protection Rule to deregulate such wetlands; and

22   deny that the Agencies had any obligation under the Endangered Species Act to consult on that

23   aspect of the Navigable Waters Protection Rule.

24           312.    The allegations in paragraph 312 constitute conclusions of law to which no answer

25   is required; to the extent they may be deemed allegations of fact, they are denied. The Sacketts

26   specifically deny that the Agencies have any legal authority to regulate non-abutting wetlands such

27   as the one alleged to exist on their property; deny that the Agencies engaged in a discretionary

28   decision in the Navigable Waters Protection Rule to deregulate such wetlands; and deny that the

     Answer of Chantell and Michael Sackett             50
     No. 3:18-cv-03521-RS
      Case 3:18-cv-03521-RS Document 112 Filed 06/30/21 Page 51 of 67



 1   Agencies had any obligation under the Endangered Species Act to consult on that aspect of the
 2   Navigable Waters Protection Rule.
 3           313.    The allegations in paragraph 313 constitute conclusions of law to which no answer
 4   is required; to the extent they may be deemed allegations of fact, they are denied. The Sacketts
 5   specifically deny that the Agencies have any legal authority to regulate non-abutting wetlands such
 6   as the one alleged to exist on their property; deny that the Agencies engaged in a discretionary
 7   decision in the Navigable Waters Protection Rule to deregulate such wetlands; and deny that the
 8   Agencies had any obligation under the Endangered Species Act to consult on that aspect of the
 9   Navigable Waters Protection Rule.
10                                       FIFTH CLAIM FOR RELIEF
11             The Allegations in the Subheading Constitute Conclusions of Law and
             Plaintiffs’ Characterization of Their Claim for Relief, Which Requires No
12        Response. To the Extent That a Response May Be Deemed Required, the Sacketts
        Deny That Plaintiffs Are Entitled to the Relief Requested or to Any Relief Whatsoever.
13
             314.    The Sacketts’ responses to the above paragraphs and to all paragraphs in Plaintiffs’
14
     Amended Complaint are repeated and incorporated by reference.
15
             315.    The allegations in paragraph 315 purport to characterize 16 U.S.C. § 1536(a)(2),
16
     which speaks for itself and is the best evidence of its contents. Any allegations contrary to the plain
17
     language and meaning of this provision are denied.
18
             316.    The allegations in paragraph 316 constitute conclusions of law and Plaintiffs’
19
     characterization of the scope of the Navigable Waters Protection Rule, to which no answer is
20
     required; to the extent they may be deemed allegations of fact, they are denied. The Sacketts
21
     specifically deny that the Agencies have any legal authority to regulate non-abutting wetlands such
22
     as the one alleged to exist on their property and deny that the Agencies engaged in a discretionary
23
     decision in the Navigable Waters Protection Rule to deregulate such wetlands.
24
                                         SIXTH CLAIM FOR RELIEF
25
           The Allegations in the Subheading Constitute Conclusions of Law and Plaintiffs’
26     Characterization of Their Claim for Relief, Which Requires No Response. To the Extent
      that a Response May Be Deemed Required, the Sacketts Deny That Plaintiffs Are Entitled
27                      to the Relief Requested or to Any Relief Whatsoever.
28

     Answer of Chantell and Michael Sackett             51
     No. 3:18-cv-03521-RS
      Case 3:18-cv-03521-RS Document 112 Filed 06/30/21 Page 52 of 67



 1           317.    The Sacketts’ responses to the above paragraphs and to all paragraphs in Plaintiffs’
 2   Amended Complaint are repeated and incorporated by reference.
 3           318.    The allegations in paragraph 318 purport to characterize 16 U.S.C. § 1536(d) and
 4   50 C.F.R. § 402.09, which speak for themselves and are the best evidence of their contents. Any
 5   allegations contrary to the plain language and meaning of these documents are denied.
 6           319.    The allegations in paragraph 319 constitute conclusions of law to which no answer
 7   is required; to the extent they may be deemed allegations of fact, they are denied. The Sacketts
 8   specifically deny that the Agencies have any legal authority to regulate non-abutting wetlands such
 9   as the one alleged to exist on their property; deny that the Agencies engaged in a discretionary
10   decision in the Navigable Waters Protection Rule to deregulate such wetlands; and deny that the
11   Agencies had any obligation under the Endangered Species Act to consult on that aspect of the
12   Navigable Waters Protection Rule.
13                                     SEVENTH CLAIM FOR RELIEF
14               The Allegations in the Subheading Constitute Conclusions of Law
           and Plaintiffs’ Characterization of Their Claim for Relief, Which Requires No
15        Response. To the Extent That a Response May Be Deemed Required, the Sacketts
        Deny That Plaintiffs Are Entitled to the Relief Requested or to Any Relief Whatsoever.
16

17           320.    The Sacketts’ responses to the above paragraphs and to all paragraphs in Plaintiffs’
18   Amended Complaint are repeated and incorporated by reference.
19           321.    The allegations in paragraph 321 purport to characterize 40 C.F.R. § 1508.9(b),
20   which speaks for itself and is the best evidence of its contents. Any allegations contrary to the plain
21   language and meaning of this document are denied.
22           322.    The allegations in paragraph 322 purport to characterize 40 C.F.R. § 1508.13, which
23   speaks for itself and is the best evidence of its contents. Any allegations contrary to the plain
24   language and meaning of this provision are denied.
25           323.    The allegations in paragraph 323 purport to characterize NEPA, which speaks for
26   itself and is the best evidence of its contents. Any allegations contrary to the plain language and
27   meaning of the Act are denied.
28           324.    The allegations in paragraph 324 constitute conclusions of law and Plaintiffs’

     Answer of Chantell and Michael Sackett             52
     No. 3:18-cv-03521-RS
      Case 3:18-cv-03521-RS Document 112 Filed 06/30/21 Page 53 of 67



 1   characterization of the Repeal and Recodify Rule, to which no answer is required; to the extent they
 2   may be deemed allegations of fact, they are denied.
 3           325.    The allegations in paragraph 325 constitute conclusions of law and Plaintiffs’
 4   characterization of the Repeal and Recodify Rule, to which no answer is required; to the extent they
 5   may be deemed allegations of fact, they are denied.
 6           326.    The allegations in paragraph 326 constitute conclusions of law and Plaintiffs’
 7   characterization of the Repeal and Recodify Rule, to which no answer is required; to the extent they
 8   may be deemed allegations of fact, they are denied.
 9           327.    The allegations in paragraph 327 constitute conclusions of law to which no answer
10   is required; to the extent they may be deemed allegations of fact, they are denied.
11
                                        EIGHTH CLAIM FOR RELIEF
12
           The Allegations in the Subheading Constitute Conclusions of Law and Plaintiffs’
13           Characterization of Their Claim for Relief, Which Requires no Response. To
            the Extent That a Response May Be Deemed Required, the Sacketts Deny that
14           Plaintiffs Are Entitled to the Relief Requested or to Any Relief Whatsoever.
15           328.    The Sacketts’ responses to the above paragraphs and to all paragraphs in Plaintiffs’

16   Amended Complaint are repeated and incorporated by reference.

17           329.    The allegations in paragraph 329 constitute conclusions of law to which no answer

18   is required; to the extent they may be deemed allegations of fact, they are denied. To the extent the

19   allegations in paragraph 329 purport to characterize comments in the administrative record, these

20   documents speak for themselves and are the best evidence of their contents. Any allegations

21   contrary to the plain language and meaning of these documents are denied. To the extent the

22   allegations in paragraph 329 incorporate facts underlying these written comments, the Sacketts lack

23   information sufficient to form a belief as to the truth of the allegations in paragraph 329, and on

24   that basis deny the same. To the extent the allegations in paragraph 329 incorporate legal arguments

25   or opinions contained in these written comments, the allegations in paragraph 329 constitute

26   conclusions of law and statements of opinion to which no answer is required; to the extent they

27   may be deemed allegations of fact, they are denied.

28           330.    The allegations in paragraph 330 constitute conclusions of law and Plaintiffs’

     Answer of Chantell and Michael Sackett            53
     No. 3:18-cv-03521-RS
      Case 3:18-cv-03521-RS Document 112 Filed 06/30/21 Page 54 of 67



 1   characterization of the Repeal and Recodify Rule, to which no answer is required; to the extent they
 2   may be deemed allegations of fact, they are denied.
 3             331.   The allegations in paragraph 331 constitute conclusions of law to which no answer
 4   is required; to the extent they may be deemed allegations of fact, they are denied.
 5                                       NINTH CLAIM FOR RELIEF
 6                  The Allegations in the Subheading Constitute Conclusions of Law
                and Plaintiffs’ Characterization of Their Claim for Relief, Which Requires
 7               No Response. To the Extent that a Response May Be Deemed Required,
                  the Sacketts Deny That Plaintiffs Are Entitled to the Relief Requested
 8                                     or to Any Relief Whatsoever.
 9             332.   The Sacketts’ responses to the above paragraphs and to all paragraphs in Plaintiffs’
10   Amended Complaint are repeated and incorporated by reference.
11             333.   The allegations in paragraph 333 purport to characterize 5 U.S.C. § 553(b), (b)(3),
12   which speak for themselves and are the best evidence of their contents. Any allegations contrary to
13   the plain language and meaning of these provisions are denied.
14             334.   The allegations in paragraph 334 purport to characterize 5 U.S.C. § 553(c), which
15   speaks for itself and is the best evidence of its contents. Any allegations contrary to the plain
16   language and meaning of this document are denied.
17             335.   The allegations in paragraph 335 constitute conclusions of law and selective
18   quotations from the publicly available legal opinion in Natural Res. Def. Council v. EPA, 279 F.3d
19   1180, 1186 (9th Cir. 2002), to which no answer is required; to the extent they may be deemed
20   allegations of fact, they are denied.
21             336.   The allegations in paragraph 336 constitute conclusions of law and Plaintiffs’
22   characterization of the Proposed and Final Repeal and Recodify Rule, to which no answer is
23   required; to the extent they may be deemed allegations of fact, they are denied.
24             337.   The allegations in paragraph 337 purport to characterize the Repeal and Recodify
25   Rule and its administrative record, which speak for themselves and are the best evidence of their
26   contents. Any allegations contrary to the plain language and meaning of these documents are
27   denied.
28             338.   The allegations in paragraph 338 constitute conclusions of law to which no answer

     Answer of Chantell and Michael Sackett             54
     No. 3:18-cv-03521-RS
      Case 3:18-cv-03521-RS Document 112 Filed 06/30/21 Page 55 of 67



 1   is required; to the extent they may be deemed allegations of fact, they are denied.
 2                                      TENTH CLAIM FOR RELIEF
 3         The Allegations in the Subheading Constitute Conclusions of Law and Plaintiffs’
              Characterization of Their Claim For Relief, Which Requires No Response.
 4           To the Extent that a Response May Be Deemed Required, the Sacketts Deny
           that Plaintiffs Are Entitled to the Relief Requested or to Any Relief Whatsoever.
 5
             339.    The Sacketts’ responses to the above paragraphs and to all paragraphs in Plaintiffs’
 6
     Amended Complaint are repeated and incorporated by reference.
 7
             340.    The allegations in paragraph 340 purport to characterize 16 U.S.C. § 1536(a)(2),
 8
     which speaks for itself and is the best evidence of its contents. Any allegations contrary to the plain
 9
     language and meaning of this document are denied.
10
             341.    The allegations in paragraph 341 constitute conclusions of law and Plaintiffs’
11
     characterization of the scope of the Repeal and Recodify Rule, to which no answer is required; to
12
     the extent they may be deemed allegations of fact, they are denied.
13
             342.    The allegations in paragraph 342 constitute conclusions of law to which no answer
14
     is required; to the extent they may be deemed allegations of fact, they are denied.
15
             343.    The allegations in paragraph 343 constitute conclusions of law and Plaintiffs’
16
     characterization of the scope of the Repeal and Recodify Rule, to which no answer is required; to
17
     the extent they may be deemed allegations of fact, they are denied.
18
                                      ELEVENTH CLAIM FOR RELIEF
19

20         The Allegations in the Subheading Constitute Conclusions of Law and Plaintiffs’
              Characterization of Their Claim For Relief, Which Requires No Response.
21           To the Extent that a Response May Be Deemed Required, the Sacketts Deny
           that Plaintiffs Are Entitled to the Relief Requested or to Any Relief Whatsoever.
22

23           344.    The Sacketts’ responses to the above paragraphs and to all paragraphs in Plaintiffs’

24   Amended Complaint are repeated and incorporated by reference.

25           345.    The allegations in paragraph 345 purport to characterize 16 U.S.C. § 1536(a)(2),

26   which speaks for itself and is the best evidence of its contents. Any allegations contrary to the plain

27   language and meaning of this provision are denied.

28           346.    The allegations in paragraph 346 constitute conclusions of law to which no answer

     Answer of Chantell and Michael Sackett             55
     No. 3:18-cv-03521-RS
      Case 3:18-cv-03521-RS Document 112 Filed 06/30/21 Page 56 of 67



 1   is required; to the extent they may be deemed allegations of fact, they are denied.
 2                                    TWELFTH CLAIM FOR RELIEF
 3         The Allegations in the Subheading Constitute Conclusions of Law and Plaintiffs’
              Characterization of Their Claim For Relief, Which Requires No Response.
 4           To the Extent that a Response May Be Deemed Required, the Sacketts Deny
           that Plaintiffs Are Entitled to the Relief Requested or to Any Relief Whatsoever.
 5

 6           347.    The Sacketts’ responses to the above paragraphs and to all paragraphs in Plaintiffs’
 7   Amended Complaint are repeated and incorporated by reference.
 8           348.    The allegations in paragraph 348 purport to characterize 16 U.S.C. § 1536(d) and
 9   50 C.F.R. § 402.09, which speak for themselves and are the best evidence of their contents. Any
10   allegations contrary to the plain language and meaning of these provisions are denied.
11           349.    The allegations in paragraph constitute conclusions of law to which no answer is
12   required; to the extent they may be deemed allegations of fact, they are denied.
13
                                    THIRTEENTH CLAIM FOR RELIEF
14
              The Allegations in the Subheading Constitute Conclusions of Law to Which
15             No Answer Is Required; to the Extent They May Be Deemed Allegations
                                       of Fact, They Are Denied.
16

17           350.    The Sacketts’ responses to the above paragraphs and to all paragraphs in Plaintiffs’

18   Amended Complaint are repeated and incorporated by reference.

19           351.    The allegations in paragraph 351 purport to characterize 40 C.F.R. § 1508.9, which

20   speaks for itself and is the best evidence of its contents. Any allegations contrary to the plain

21   language and meaning of this provision are denied.

22           352.    The allegations in paragraph 352 purport to characterize 40 C.F.R. § 1508.13, which

23   speaks for itself and is the best evidence of its contents. Any allegations contrary to the plain

24   language and meaning of this provision are denied.

25           353.    The allegations in paragraph 353 purport to characterize 42 U.S.C. § 4332(C), which

26   speaks for itself and is the best evidence of its contents. Any allegations contrary to the plain

27   language and meaning of this provision are denied.

28           354.    The allegations in paragraph 354 constitute conclusions of law to which no answer

     Answer of Chantell and Michael Sackett            56
     No. 3:18-cv-03521-RS
      Case 3:18-cv-03521-RS Document 112 Filed 06/30/21 Page 57 of 67



 1   is required; to the extent they may be deemed allegations of fact, they are denied.
 2           355.    The allegations in paragraph 355 purport to characterize the scope of the 2015 Rule,
 3   which speaks for itself and is the best evidence of its contents. Any allegations contrary to the plain
 4   language and meaning of the Rule are denied. The allegations in paragraph 355 also contain
 5   conclusions of law and statements of opinion, to which no answer is required; to the extent they
 6   may be deemed allegations of fact, they are denied.
 7           356.    The allegations in paragraph 356 purport to characterize the 2015 Rule and its
 8   FONSI, which speak for themselves and are the best evidence of their contents. Any allegations
 9   contrary to the plain language and meaning of these documents are denied. The allegations in
10   paragraph 356 also contain conclusions of law to which no answer is required; to the extent they
11   may be deemed allegations of fact, they are denied.
12           357.    The allegations in paragraph 357 constitute conclusions of law to which no answer
13   is required; to the extent they may be deemed allegations of fact, they are denied.
14                                 FOURTEENTH CLAIM FOR RELIEF
15            The Allegations in the Subheading Constitute Conclusions of Law to Which
               No Answer Is Required; to the Extent They May Be Deemed Allegations
16                                     of Fact, They Are Denied.
17           358.    The Sacketts’ responses to the above paragraphs and to all paragraphs in Plaintiffs’
18   Amended Complaint are repeated and incorporated by reference.
19           359.    The allegations in paragraph 359 purport to characterize 5 U.S.C. § 553(b), (b)(3),
20   which speak for themselves and are the best evidence of their contents. Any allegations contrary to
21   the plain language and meaning of these provisions are denied.
22           360.    The allegations in paragraph 360 purport to characterize 5 U.S.C. § 553(c), which
23   speaks for itself and is the best evidence of its contents. Any allegations contrary to the plain
24   language and meaning of this provision are denied.
25           361.    The allegations in paragraph 361 constitute conclusions of law and selective
26   quotations from the publicly available legal opinion in Natural Res. Def. Council v. EPA, 279 F.3d
27   1180, 1186 (9th Cir. 2002), to which no answer is required; to the extent they may be deemed
28   allegations of fact, they are denied.

     Answer of Chantell and Michael Sackett             57
     No. 3:18-cv-03521-RS
      Case 3:18-cv-03521-RS Document 112 Filed 06/30/21 Page 58 of 67



 1             362.   The allegations in paragraph 362 constitute conclusions of law and Plaintiffs’
 2   characterization of the 2015 Rule, to which no answer is required; to the extent they may be deemed
 3   allegations of fact, they are denied.
 4             363.   The allegations in paragraph 363 purport to characterize unnamed comments in the
 5   2015 Rule’s administrative record, which speak for themselves and are the best evidence of their
 6   contents. Any allegations contrary to the plain language and meaning of these documents are
 7   denied.
 8             364.   The allegations in paragraph 364 constitute conclusions of law to which no answer
 9   is required; to the extent they may be deemed allegations of fact, they are denied.
10                                   FIFTEENTH CLAIM FOR RELIEF
11              The Allegations in the Subheading Constitute Conclusions of Law to Which
                 No Answer Is Required; to the Extent They May Be Deemed Allegations
12                                       of Fact, They Are Denied.
13             365.   The Sacketts’ responses to the above paragraphs and to all paragraphs in Plaintiffs’
14   Amended Complaint are repeated and incorporated by reference.
15             366.   The allegations in paragraph 366 purport to characterize the 2015 Rule, which
16   speaks for itself and is the best evidence of its contents. Any allegations contrary to the plain
17   language and meaning of the Rule are denied.
18             367.   The allegations in paragraph 367 constitute conclusions of law and statements of
19   opinion, to which no answer is required; to the extent they may be deemed allegations of fact, they
20   are denied.
21             368.   The allegations in paragraph 368 constitute conclusions of law to which no answer
22   is required; to the extent they may be deemed allegations of fact, they are denied.
23                                   SIXTEENTH CLAIM FOR RELIEF
24              The Allegations in the Subheading Constitute Conclusions of Law to Which
                 No Answer Is Required; to the Extent They May Be Deemed Allegations
25                                       of Fact, They Are Denied.
26             369.   The Sacketts’ responses to the above paragraphs and to all paragraphs in Plaintiffs’
27   Amended Complaint are repeated and incorporated by reference.
28             370.   The allegations in paragraph 370 purport to characterize the 2015 Rule, which

     Answer of Chantell and Michael Sackett             58
     No. 3:18-cv-03521-RS
      Case 3:18-cv-03521-RS Document 112 Filed 06/30/21 Page 59 of 67



 1   speaks for itself and is the best evidence of its contents. Any allegations contrary to the plain
 2   language and meaning of this document are denied.
 3           371.    The allegations in paragraph 371 constitute conclusions of law and statements of
 4   opinion, to which no answer is required; to the extent they may be deemed allegations of fact, they
 5   are denied.
 6           372.    The allegations in paragraph 372 constitute conclusions of law to which no answer
 7   is required; to the extent they may be deemed allegations of fact, they are denied.
 8           373.    The allegations in paragraph 373 constitute conclusions of law to which no answer
 9   is required; to the extent they may be deemed allegations of fact, they are denied.
10                                 SEVENTEENTH CLAIM FOR RELIEF
11
              The Allegations in the Subheading Constitute Conclusions of Law to Which
12             No Answer Is Required; to the Extent They May Be Deemed Allegations
                                       of Fact, They Are Denied.
13
             374.    The Sacketts’ responses to the above paragraphs and to all paragraphs in Plaintiffs’
14
     Amended Complaint are repeated and incorporated by reference.
15
             375.    The allegations in paragraph 375 purport to characterize the 2015 Rule, which
16
     speaks for itself and is the best evidence of its contents. Any allegations contrary to the plain
17
     language and meaning of this document are denied.
18
             376.    The allegations in paragraph 376 constitute conclusions of law and statements of
19
     opinion, to which no answer is required; to the extent they may be deemed allegations of fact, they
20
     are denied.
21
             377.    The allegations in paragraph 377 constitute conclusions of law to which no answer
22
     is required; to the extent they may be deemed allegations of fact, they are denied.
23
             378.    The allegations in paragraph 378 constitute conclusions of law to which no answer
24
     is required; to the extent they may be deemed allegations of fact, they are denied.
25
                                    EIGHTEENTH CLAIM FOR RELIEF
26
              The Allegations in the Subheading Constitute Conclusions of Law to Which
27             No Answer Is Required; to the Extent They May Be Deemed Allegations
                                       of Fact, They Are Denied.
28

     Answer of Chantell and Michael Sackett            59
     No. 3:18-cv-03521-RS
      Case 3:18-cv-03521-RS Document 112 Filed 06/30/21 Page 60 of 67



 1           379.    The Sacketts’ responses to the above paragraphs and to all paragraphs in Plaintiffs’
 2   Amended Complaint are repeated and incorporated by reference.
 3           380.    The allegations in paragraph 380 purport to characterize the 2015 Rule, which
 4   speaks for itself and is the best evidence of its contents. Any allegations contrary to the plain
 5   language and meaning of this document are denied.
 6           381.    The allegations in paragraph 381 constitute conclusions of law and statements of
 7   opinion, to which no answer is required; to the extent they may be deemed allegations of fact, they
 8   are denied.
 9           382.    The allegations in paragraph 382 constitute conclusions of law and Plaintiffs’
10   characterization of the 33 U.S.C. § 1344(f)(1)(A), to which no answer is required; to the extent they
11   may be deemed allegations of fact, they are denied.
12           383.    The allegations in paragraph 383 constitute conclusions of law to which no answer
13   is required; to the extent they may be deemed allegations of fact, they are denied.
14                                  NINETEENTH CLAIM FOR RELIEF
15            The Allegations in the Subheading Constitute Conclusions of Law to Which
               No Answer Is Required; to the Extent They May Be Deemed Allegations
16                                     of Fact, They Are Denied.
17           384.    The Sacketts’ responses to the above paragraphs and to all paragraphs in Plaintiffs’

18   Amended Complaint are repeated and incorporated by reference.

19           385.    The allegations in paragraph 385 purport to characterize the 2015 Rule, which

20   speaks for itself and is the best evidence of its contents. Any allegations contrary to the plain

21   language and meaning of the 2015 Rule are denied.

22           386.    The allegations in paragraph 386 purport to characterize the 2015 Rule, which

23   speaks for itself and is the best evidence of its contents. Any allegations contrary to the plain

24   language and meaning of the 2015 Rule are denied.

25           387.    The allegations in paragraph 387 constitute conclusions of law to which no answer

26   is required; to the extent they may be deemed allegations of fact, they are denied.

27           388.    The allegations in the first sentence of paragraph 388 constitute conclusions of law

28   to which no answer is required; to the extent they may be deemed allegations of fact, they are

     Answer of Chantell and Michael Sackett            60
     No. 3:18-cv-03521-RS
      Case 3:18-cv-03521-RS Document 112 Filed 06/30/21 Page 61 of 67



 1   denied. The allegations in the second sentence of paragraph 388 purport to characterize the 2015
 2   Rule, which speaks for itself and is the best evidence of its contents. Any allegations contrary to
 3   the plain language and meaning of the 2015 Rule are denied.
 4           389.    The allegations in paragraph 389 constitute conclusions of law to which no answer
 5   is required; to the extent they may be deemed allegations of fact, they are denied.
 6                                   TWENTIETH CLAIM FOR RELIEF
 7
              The Allegations in the Subheading Constitute Conclusions of Law to Which
 8             No Answer Is Required; to the Extent They May Be Deemed Allegations
                                       of Fact, They Are Denied.
 9
             390.    The Sacketts’ responses to the above paragraphs and to all paragraphs in Plaintiffs’
10
     Amended Complaint are repeated and incorporated by reference.
11
             391.    The allegations in paragraph 391 purport to characterize the 2015 Rule, which
12
     speaks for itself and is the best evidence of its contents. Any allegations contrary to the plain
13
     language and meaning of the 2015 Rule are denied.
14
             392.    The allegations in paragraph 392 constitute conclusions of law and Plaintiffs’
15
     characterization of the 2015 Rule, to which no answer is required; to the extent they may be deemed
16
     allegations of fact, they are denied.
17
             393.    The allegations in paragraph 393 constitute conclusions of law to which no answer
18
     is required; to the extent they may be deemed allegations of fact, they are denied.
19
             394.    The allegations in paragraph 394 constitute conclusions of law to which no answer
20
     is required; to the extent they may be deemed allegations of fact, they are denied.
21

22                                TWENTY-FIRST CLAIM FOR RELIEF

23            The Allegations in the Subheading Constitute Conclusions of Law to Which
               No Answer Is Required; to the Extent They May Be Deemed Allegations
24                                     of Fact, They Are Denied.
25           395.    The Sacketts’ responses to the above paragraphs and to all paragraphs in Plaintiffs’

26   Amended Complaint are repeated and incorporated by reference.

27           396.    The allegations in paragraph 396 constitute conclusions of law and Plaintiffs’

28   characterization of the scope of the 2015 Rule, to which no answer is required; to the extent they

     Answer of Chantell and Michael Sackett            61
     No. 3:18-cv-03521-RS
      Case 3:18-cv-03521-RS Document 112 Filed 06/30/21 Page 62 of 67



 1   may be deemed allegations of fact, they are denied.
 2           397.    The allegations in paragraph 397 constitute conclusions of law to which no answer
 3   is required; to the extent they may be deemed allegations of fact, they are denied.
 4           398.    The allegations in paragraph 398 constitute conclusions of law to which no answer
 5   is required; to the extent they may be deemed allegations of fact, they are denied.
 6           399.    The allegations in paragraph 399 constitute conclusions of law to which no answer
 7   is required; to the extent they may be deemed allegations of fact, they are denied.
 8                                 PLAINTIFFS’ PRAYER FOR RELIEF
 9           The remainder of Plaintiffs’ Complaint consists of Plaintiffs’ Prayer for Relief, which
10   requires no response. To the extent that a response may be deemed required, the Sacketts deny that
11   Plaintiff is entitled to the relief requested or to any relief whatsoever.
12                                            GENERAL DENIAL
13           The Sacketts hereby deny any allegations of Plaintiffs’ Amended Complaint, whether
14   express or implied, that are not otherwise specifically admitted or qualified herein.
15                                        AFFIRMATIVE DEFENSES
16           Without admitting any of the allegations of Plaintiffs’ Amended Complaint, and without
17   admitting or acknowledging that the Sacketts have any burden to prove any of the following
18   allegations, the Sacketts allege the following as separate and independent affirmative defenses as
19   to all claims and claims for relief asserted by Plaintiffs.
20                                    FIRST AFFIRMATIVE DEFENSE
21                                  (Commerce Clause/Tenth Amendment)
22           1.      Under the Clean Water Act, EPA and the Army may only regulate discharges to
23   “navigable waters.” See 33 U.S.C. § 1344(a).
24           2.      The Navigable Waters Protection Rule defines “navigable waters” to exclude
25   wetlands that do not abut other regulated waters, that are not flooded by other regulated waters, and
26   are not separated from other regulated waters only by natural or permeable artificial barriers
27   (collectively “nonregulated wetlands”). 33 C.F.R. § 328.3(c)(1).
28           3.      When enacting the Clean Water Act, Congress had in mind only its traditional

     Answer of Chantell and Michael Sackett              62
     No. 3:18-cv-03521-RS
      Case 3:18-cv-03521-RS Document 112 Filed 06/30/21 Page 63 of 67



 1   regulation of navigation. Solid Waste Agency of N. Cook Cty. (“SWANCC”) v. U.S. Army Corps of
 2   Eng’rs, 531 U.S. 159, 172 (2001).
 3           4.      SWANCC holds that isolated ponds are outside of the scope of the term “navigable
 4   waters” under the Clean Water Act, based in part on the absence of a clear statement in the Act that
 5   would extend regulation to such features, and the limits that the Commerce Clause and Tenth
 6   Amendment place on Congress’ regulatory power. 531 U.S. at 174.
 7           5.      “Nonregulated wetlands” routinely occur on private property, such as the Sacketts’,
 8   that legally is or may be used for a wide variety of land uses and purposes, as an aspect of property
 9   ownership and affirmed under state and local law. These uses include but are not limited to farming,
10   ranching, roads, ditches, wells, pipelines, tanks, reservoirs, ponds, windmills, power and
11   telecommunications poles and related infrastructure, fencing, livestock pens and corrals, equipment
12   and storage yards, loading facilities, parking areas, and buildings (including but not limited to barns,
13   sheds, shops, warehouses, stores, garages, and homes). All of these are traditional and customary
14   uses of real property and generally create no nuisance conditions.
15           6.      Property owners such as the Sacketts routinely put their real property to most if not
16   all these uses, consistent with local and state regulation and permitting.
17           7.      Many of these uses coincide with areas that contain “nonregulated wetlands,” and
18   involve non-exempt discharges of dredged or fill material to those features.
19           8.      Interpreting “navigable waters” in the Clean Water Act to allow regulation of the
20   use of “nonregulated wetlands” on private property such as described in the preceding paragraph
21   would extend federal authority to and beyond the outer reaches of the Commerce Power. The Clean
22   Water Act contains no clear statement of congressional intent to regulate to such extent. SWANCC,
23   531 U.S. at 174. The agencies’ interpretation of the Act in the Navigable Waters Protection Rule
24   to exclude “nonregulated wetlands” is not an exercise of agency discretion, but instead is compelled
25   by the Commerce Clause.
26           9.      Interpreting “navigable waters” in the Clean Water Act to allow regulation of the
27   use of private property such as described in paragraphs 5–7 above would intrude extensively on
28   local land use regulation and water resource regulation and allocation. The Tenth Amendment

     Answer of Chantell and Michael Sackett             63
     No. 3:18-cv-03521-RS
      Case 3:18-cv-03521-RS Document 112 Filed 06/30/21 Page 64 of 67



 1   reserves government power over these questions to the states. SWANCC, 531 U.S. at 173 (“This
 2   concern is heightened where the administrative interpretation alters the federal-state framework by
 3   permitting federal encroachment upon a traditional state power.”); see also Rapanos, 547 U.S.
 4   at 737–38. Clean Water Act regulation of such activities would amount to a federal veto power
 5   over local land use law, zoning, and permitting. The Agencies’ interpretation of the Clean Water
 6   Act to exclude “nonregulated wetlands” is not an exercise of agency discretion, but instead is
 7   compelled by the Tenth Amendment.
 8                                  SECOND AFFIRMATIVE DEFENSE
 9                                     (Article I/Nondelegation Doctrine)
10           10.     The Navigable Waters Protection Rule interprets “navigable waters” in the Clean
11   Water Act to exclude wetlands that do not abut other regulated waters, are not flooded by other
12   regulated waters, and are not separated from other regulated waters only by natural or permeable
13   artificial barriers (collectively “nonregulated wetlands”). 33 C.F.R. § 328.3(c)(1). The Supreme
14   Court has held that while the Clean Water Act regulates some waters that are not navigable-in-fact,
15   it does not regulate all “waters” and that “navigable” must have some limiting meaning. SWANCC,
16   531 U.S. 171–72 (the Act regulates some waters not “deemed ‘navigable’ under the classical
17   understanding of that term” but not all such waters) (quoting United States v. Riverside Bayview
18   Homes, 474 U.S. 121, 133 (1985))).
19           11.     The Act does not define “navigable.” If the term does not have its ordinary meaning
20   but instead has some broader or different meaning, then the statute unconstitutionally delegates to
21   EPA and the Army the task of deciding, as a policy matter, what non-navigable wetlands the
22   agencies will regulate. The agencies themselves see their work as largely one of identifying,
23   balancing, and selecting among competing policy priorities. See, e.g., 85 Fed. Reg. at 22,264,
24   22,270–71, 22,277, 22,290, 22,292, 22,300.
25           12.     In making this delegation, the Clean Water Act lacks any appropriately understood
26   “intelligible principle” and provides no guidance or criteria to the agencies to circumscribe their
27   policy decision defining “navigable.”
28           13.     The Act identifies no fact-finding that the agencies must engage in to define

     Answer of Chantell and Michael Sackett            64
     No. 3:18-cv-03521-RS
      Case 3:18-cv-03521-RS Document 112 Filed 06/30/21 Page 65 of 67



 1   “navigable.”
 2           14.     The Act provides no factors for the agencies to consider, let alone what weight to
 3   give to any such factors, in determining the meaning of “navigable.”
 4           15.     If “navigable” in the statute means something other than “navigable-in-fact,” such
 5   that the exclusion of “nonregulated wetlands” from the definition of “navigable waters” is not
 6   compelled by the text of the Act and/or the Commerce Clause and Tenth Amendment, then the
 7   statute delegates unbounded discretion to the agencies to define the term, in violation of the non-
 8   delegation doctrine, and Article I of the Constitution (vesting “all legislative powers” in the
 9   Congress).
10           16.     If the regulation of “nonregulated wetlands” would violate Article I and the Non-
11   Delegation Doctrine, then EPA and the Army’s decision to exclude such “nonregulated wetlands”
12   from the scope of the Navigable Waters Protection Rule cannot be legally invalid on any basis, nor
13   can it be set aside or enjoined under the Administrative Procedure Act.
14                                    THIRD AFFIRMATIVE DEFENSE
15                                            (Void for Vagueness)
16           17.     The Navigable Waters Protection Rule interprets “navigable waters” in the Clean
17   Water Act to exclude wetlands that do not abut other regulated waters, are not flooded by other
18   regulated waters, and are not separated from other regulated waters only by natural or permeable
19   artificial barriers (collectively “nonregulated wetlands”). 33 C.F.R. § 328.3(c)(1).
20           18.     The Act does not define “navigable.” If the term does not have its ordinary meaning
21   but instead has some broader or different meaning, the Act gives no notice of that meaning or its
22   contours. The agencies themselves see their work as largely one of identifying, balancing, and
23   selecting among competing policy priorities, rather than elaborating a technical definition of some
24   commonly known term. See, e.g., 85 Fed. Reg. at 22,264, 22,270–71, 22,277, 22,290, 22,292,
25   22,300; see also Sackett v. EPA, 566 U.S. 120, 133 (2012) (Alito, J., concurring) (“[T]he words
26   themselves are hopelessly indeterminate.”).
27           19.     The Due Process Clause of the U.S. Constitution requires that criminal statutes
28   provide adequate notice of the conduct which they proscribe to those who must comply. United

     Answer of Chantell and Michael Sackett            65
     No. 3:18-cv-03521-RS
      Case 3:18-cv-03521-RS Document 112 Filed 06/30/21 Page 66 of 67



 1   States v. Lanier, 520 U.S. 259, 265–67 (1997). The Clean Water Act imposes criminal penalties.
 2   33 U.S.C. § 1319(c).
 3           20.     The rule of lenity also requires that statutes with criminal penalties be interpreted in
 4   the light most favorable to criminal defendants. United States v. Granderson, 511 U.S. 39, 54
 5   (1994) (“[W]here text, structure, and history fail to establish that the Government’s position is
 6   unambiguously correct—we apply the rule of lenity and resolve the ambiguity in [the defendant’s]
 7   favor.”).
 8           21.     If the term “navigable” in the Act does not have the ordinary meaning of
 9   “navigable,” but at the same time does not encompass “all waters,” then it is impossible for any
10   regulated party to know from the statute what waters are regulated unless and until the agencies
11   give some meaning to the term.
12           22.     A statute whose requirements are only knowable after they are “interpreted” by
13   enforcement officials is a classic violation of the void for vagueness doctrine. If “navigable” is
14   interpreted in a way that its meaning is unknown absent case-by-case agency interpretation, then
15   the statute fails to give constitutionally adequate notice of the conduct that it proscribes and is void-
16   for-vagueness under the Due Process Clause.
17           23.     If “navigable” as used in the Clean Water Act is void-for-vagueness, then the
18   decision of the Army and EPA to exclude “nonregulated wetlands” from the scope of the Navigable
19   Waters Protection Rule cannot be legally unsound under any basis, nor can it be set aside or
20   enjoined under the Administrative Procedure Act.
21
                                       RESERVATION OF DEFENSES
22
             24.     The Sacketts reserve the right to amend this Answer and to assert additional
23
     defenses.
24
                                               PRAYER FOR RELIEF
25
             The Sacketts pray that Plaintiffs take nothing by their Complaint, that judgment be entered
26
     in favor of the Sacketts, that this action be dismissed with prejudice, and that the Court award the
27
     Sacketts any other relief the Court may deem just and proper.
28

     Answer of Chantell and Michael Sackett              66
     No. 3:18-cv-03521-RS
      Case 3:18-cv-03521-RS Document 112 Filed 06/30/21 Page 67 of 67



 1           DATED: June 30, 2021.
 2                                            Respectfully submitted,
 3                                            ANTHONY L. FRANÇOIS
                                              CHARLES T. YATES
 4

 5                                            By        /s/ Charles T. Yates
                                                           CHARLES T. YATES
 6
                                              Attorneys for Defendant-Intervenors
 7                                            Chantell and Michael Sackett
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     Answer of Chantell and Michael Sackett   67
     No. 3:18-cv-03521-RS
